Exhibit 10.4

 

EXECUTION COPY

 

--------------------------------------------------------------------------------

 

COLLATERAL AGENCY AGREEMENT

 

among

 

HSBC BANK USA, NATIONAL ASSOCIATION,

in its capacity as Collateral Agent and Securities Intermediary

 

SOCIÉTÉ GÉNÉRALE,

in its capacity as Administrative Agent

 

SABINE PASS LNG, L.P.,

as Borrower

 

Dated as of February 25, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS AND OTHER MATTERS

   1

        1.01

   Definitions    1

        1.02

   Interpretation    3

        1.03

   Uniform Commercial Code    4

ARTICLE II THE COLLATERAL AGENT AND THE ESTABLISHMENT OF THE ACCOUNTS

   4

        2.01

   Collateral Agent    4

        2.02

   The Collateral Accounts    6

        2.03

   Grant of Lien on Collateral Accounts    8

ARTICLE III PROVISIONS APPLICABLE TO COLLATERAL ACCOUNTS

   8

        3.01

   Permitted Investments    8

        3.02

   Withdrawal and Transfer Procedure    9

        3.03

   Transfer of Amounts    12

        3.04

   Trigger Event    12

        3.05

   Distribution of Collateral Proceeds    13

        3.06

   Closing of Collateral Accounts    13

        3.07

   Disposition of Collateral Accounts upon Termination Date    14

ARTICLE IV THE COLLATERAL ACCOUNTS

   14

        4.01

   Construction Account and Punchlist Retention Subaccount    14

        4.02

   Revenue Account    17

        4.03

   Operating Account    20

        4.04

   Debt Service Accrual Account    20

        4.05

   Debt Service Reserve Account    21

        4.06

   Income Tax Reserve Account    21

        4.07

   Distribution Account    22

        4.08

   Insurance Proceeds Account    22

ARTICLE V AGREEMENTS WITH AGENTS

   27

        5.01

   Stamp and Other Similar Taxes    27

        5.02

   Filing Fees, Excise Taxes, Etc.    27

ARTICLE VI THE COLLATERAL AGENT

   28

        6.01

   General    28

        6.02

   Reliance by the Collateral Agent    28

        6.03

   Court Orders    29

        6.04

   Resignation or Removal    29

        6.05

   Exculpatory Provisions    29

        6.06

   Fees; Expenses    30

        6.07

   Reports; Documents    31

 

     - i -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

   31

        7.01

   No Waiver; Remedies Cumulative    31

        7.02

   Notices    31

        7.03

   Amendments    31

        7.04

   Benefit of Agreement; Successors and Assigns    31

        7.05

   Third-Party Beneficiaries    32

        7.06

   Counterparts    32

        7.07

   Effectiveness    32

        7.08

   Entire Agreement    32

        7.09

   Severability    32

        7.10

   Conflict with Other Agreements    32

        7.11

   Dealings With the Borrower    33

        7.12

   Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial    33

        7.13

   Termination    33

        7.14

   Reinstatement    33

        7.15

   Attorney-In-Fact    34

 

ATTACHMENTS

 

SCHEDULE I

  -   Account Names and Numbers

SCHEDULE II

  -   Schedule of Fees

EXHIBIT A

  -   Form of Withdrawal/Transfer Certificate

EXHIBIT B

  -   Form of Distribution Certificate

EXHIBIT C

  -   Form of Secured Party Addition Agreement

 

     - ii -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

AGREEMENT

 

COLLATERAL AGENCY AGREEMENT (the “Agreement”), dated as of February 25, 2005
among SABINE PASS LNG, L.P., a Delaware limited partnership (the “Borrower”),
HSBC BANK USA, NATIONAL ASSOCIATION, in its capacity as Collateral Agent (the
“Collateral Agent”) and Securities Intermediary (the “Securities Intermediary”),
and SOCIÉTÉ GÉNÉRALE, in its capacity as Administrative Agent (the
“Administrative Agent”).

 

RECITALS

 

A. The Borrower has entered into that certain Credit Agreement, dated as of
February 25, 2005 (as amended, modified and supplemented from time to time, the
“Credit Agreement”), among the Borrower, the financial institutions from time to
time parties thereto (collectively, “Lenders”), HSBC Bank USA, National
Association, as Collateral Agent, and Société Générale, as Administrative Agent,
pursuant to which the Lenders have agreed to make certain Loans to the Borrower
in the amounts specified and on the terms and subject to the conditions set
forth therein.

 

B. It is a condition precedent to the effectiveness of the Credit Agreement that
the parties hereto shall have executed and delivered this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valid
consideration, the receipt and adequacy of which is hereby expressly
acknowledged, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND OTHER MATTERS

 

1.01 Definitions. Unless otherwise defined herein, terms defined in Section 1.01
of the Credit Agreement are used herein (including the introductory paragraph
and recitals of this Agreement) as defined therein. In addition, for purposes of
this Agreement, the following terms shall have the following meanings:

 

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereof.

 

“Capacity Reservation Fees” shall have the meaning assigned to such term in the
Omnibus Agreements.

 

“Collateral Accounts” means the Collateral Accounts set out in Section 2.02.

 

          COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

“Committed Available Amounts” means (a) cash actually deposited into the
Insurance Proceeds Account or the Construction Account, respectively, by any
Person or (b) irrevocable commitments to deposit cash into the Insurance
Proceeds Account or the Construction Account, respectively, in the form of cash
equity contributions to the Borrower by such a Person.

 

“Construction Account” has the meaning assigned to such term in Section
2.02(a)(i).

 

“Construction Payment Subaccount” has the meaning assiged to such term in
Section 2.02(a)(x).

 

“Debt Service Accrual Account” has the meaning assigned to such term in Section
2.02(a)(v).

 

“Debt Service Reserve Account” has the meaning assigned to such term in Section
2.02(a)(iv).

 

“Depository Collateral” has the meaning assigned to such term in Section 2.03.

 

“Distribution Account” has the meaning assigned to such term in Section
2.02(a)(vii).

 

“Distribution Certificate” means a certificate substantially in the form of
Exhibit B and delivered by the Borrower pursuant to Section 3.02(c)(ii).

 

“Executed Withdrawal/Transfer Certificate” has the meaning assigned to such term
in Section 3.02(b).

 

“Income Tax Reserve Account” has the meaning assigned to such term in Section
2.02(a)(vi).

 

“Insurance Proceeds Account” has the meaning assigned to such term in Section
2.02(a)(ix).

 

“Monthly Transfer Date” means the 26th day of each month or, if such day is not
a Business Day, the next succeeding Business Day.

 

“Operating Account” has the meaning assigned to such term in Section
2.02(a)(iii).

 

“Payment Instruction” means an irrevocable written instruction delivered by the
Borrower to the Collateral Agent directing that either: (a) a wire transfer be
made or (b) a check be issued by the Collateral Agent, in each case from amounts
available in cash and standing to the credit of a Collateral Account, such
Payment Instruction to specify the amount of funds to be transferred and the
Person or account to which such funds are to be transferred, which information
and instructions shall be consistent in all material respects with that set out
in the Executed Withdrawal/Transfer Certificate which transferred such amounts
into such Account.

 

“Permitted Distribution” has the meaning assigned to such term in Section
4.07(b).

 

     - 2 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

“Punchlist” has the meaning assigned to such term in the EPC Contract.

 

“Punchlist Retention Subaccount” has the meaning assigned to such term in
Section 2.02(a)(ii).

 

“Remedies Direction” means a written notice and instruction to the Collateral
Agent from the Administrative Agent (acting on the direction of the
Supermajority Lenders directing the Administrative Agent) to take the actions
specified therein with respect to a Trigger Event which has occurred and is
continuing.

 

“Required Accrual Amount” means an amount equal to the product of (1) one-sixth
(1/6) of the Debt Service in respect of the Secured Obligations payable at the
next succeeding Semi-Annual Date or Principal Payment Date (as applicable),
multiplied by the number of months since the next preceding Semi-Annual Date or
Principal Payment Date, as applicable.

 

“Restoration Plan” has the meaning set forth in Section 4.08(b)(iii).

 

“Restoration Work” has the meaning set forth in Section 4.08(b)(iii).

 

“Revenue Account” has the meaning assigned to such term in Section
2.02(a)(viii).

 

“Secured Party Addition Agreement” means an agreement substantially in the form
of Exhibit C.

 

“Termination Date” means the date on which the Secured Parties have received
final and indefeasible payment in full of all Secured Obligations and all other
amounts owing to the Secured Parties under the Financing Documents.

 

“Trigger Event” means any Event of Default under the Credit Agreement which is
designated as a “Trigger Event” by the Administrative Agent in writing to the
Borrower and the Collateral Agent.

 

“Trigger Event Date” has the meaning assigned to such term in Section 3.04(a).

 

“Withdrawal Date” means any Monthly Transfer Date or any other date on which a
withdrawal of transfer is to be made from a Collateral Account.

 

“Withdrawal/Transfer Certificate” means a certificate substantially in the form
of Exhibit A and delivered by the Borrower pursuant to Section 3.02.

 

1.02 Interpretation.

 

  (a) Principles of Construction. The principles of construction and
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
apply to this Agreement as if set forth herein, mutatis mutandis.

 

     - 3 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (b) Withdrawals to Occur on a Business Day. In the event that any withdrawal,
transfer or payment to or from any Collateral Account contemplated under this
Agreement shall be required to be made on a day that is not a Business Day, such
withdrawal, transfer or payment shall be made on the next succeeding Business
Day.

 

1.03 Uniform Commercial Code. As used herein, the term “UCC” shall mean the
Uniform Commercial Code as in effect from time to time in the State of New York.
All terms defined in the UCC shall have the respective meanings given to those
terms in the UCC, except where the context otherwise requires.

 

ARTICLE II

 

THE COLLATERAL AGENT AND THE ESTABLISHMENT OF THE ACCOUNTS

 

2.01 Collateral Agent.

 

  (a) Acceptance of Appointment of the Collateral Agent. The Collateral Agent is
hereby appointed to act as Collateral Agent and it hereby agrees to act as
Collateral Agent under the express terms of this Agreement. Each of the
Administrative Agent and the Borrower hereby acknowledges that the Collateral
Agent shall act solely as Collateral Agent under the express terms of this
Agreement. The Collateral Agent is, and shall act as, the “Securities
Intermediary” (within the meaning of Section 8-102(a)(14)(ii) of the UCC) with
respect to the Collateral Accounts and pursuant to this Agreement.

 

  (b) Collateral Accounts Established. The Collateral Agent acknowledges,
confirms and agrees that it has established the Collateral Accounts as set out
in Section 2.02(a), which shall be maintained in the name of the Borrower but
under the exclusive “control” (within the meaning of Section 8-106(d) of the
UCC) of the Collateral Agent at all times until the termination of this
Agreement.

 

  (c) Confirmation and Agreement. The Collateral Agent acknowledges, confirms
and agrees that, as of the Closing Date and as of each date on which any
Collateral Account is established pursuant to this Agreement:

 

  (i) each Collateral Account is a “securities account” (within the meaning of
Section 8-501 of the UCC) in respect of which the Collateral Agent is a
securities intermediary and to the extent of any cash credited to such
Collateral Account is a “deposit account” (within the meaning of Section 9-102
of the UCC);

 

  (ii) the Collateral Agent is the “entitlement holder” (within the meaning of
8-102(a)(7) of the UCC) of all “security entitlements” (within the meaning of
8-102(a)(17) of the UCC) carried in or credited to the Collateral Accounts;

 

     - 4 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (iii) all property delivered to the Collateral Agent pursuant to this
Agreement will be promptly credited to a Collateral Account;

 

  (iv) all “financial assets” (within the meaning of Section 8-102(a)(9) of the
UCC) in registered form or payable to or to the order of and credited to any
Collateral Account shall be registered in the name of, payable to or to the
order of, or specially endorsed to, the Collateral Agent or in blank, or
credited to another securities account maintained in the name of the Collateral
Agent;

 

  (v) the Collateral Agent shall promptly comply with all written instructions
(including instructions directing the disposition of funds or financial assets)
and/or “entitlement orders” (within the meaning of Section 8-102(a)(8) of the
UCC) originated by the Administrative Agent with respect to any Collateral
Account; and

 

  (vi) the Collateral Agent shall not change the name or account number of any
Collateral Account without the prior written consent of the other Agents and the
Borrower.

 

  (d) Financial Assets Election. The Collateral Agent agrees that each item of
property (whether cash, a security, an instrument or obligation, share,
participation, interest or other property whatsoever) credited to any Collateral
Account shall be treated as a financial asset under Article 8 of the UCC.

 

  (e) Entitlement Orders; Control. The parties to this Agreement hereby agree
that until the Collateral Agent’s obligations under this Agreement shall
terminate in accordance with the terms hereof, the Collateral Agent shall have
“control” (within the meaning of Section 8-106(d) of the UCC) of the Borrower’s
security entitlements with respect to the financial assets credited to the
Collateral Accounts.

 

  (f) Degree of Care; Liens. The Collateral Agent shall exercise the same degree
of care in administering the funds held in the Collateral Accounts and the
investments purchased from such funds in accordance with the terms of this
Agreement as the Collateral Agent exercises in the ordinary course of its
day-to-day business in administering other funds and investments for its own
account and as required by applicable law. The Collateral Agent shall perform
its obligations hereunder in accordance with generally accepted banking industry
standards. The Collateral Agent is not party to and shall not execute and
deliver, or otherwise become bound by, any agreement under which the Collateral
Agent agrees with any Person to comply with entitlement orders or instructions
originated by such Person relating to any of the Collateral Accounts or the
security entitlements that are the subject of this Agreement. The Collateral
Agent shall not grant or suffer to exist any lien, pledge or security interest
in any financial asset that is the subject of any security entitlement that is
the subject of this Agreement and shall, if any such lien, pledge or security
interest shall nevertheless be created, cause the prompt release or discharge of
the same.

 

     - 5 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (g) Subordination of Lien; Waiver of Set-Off. The financial assets standing to
the credit of the Collateral Accounts will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any Person other than the
Collateral Agent (except to the extent of returned items and chargebacks either
for uncollected checks or other items of payment and transfers previously
credited to one or more of the Collateral Accounts, and the Borrower hereby
authorizes the Collateral Agent to debit the relevant Collateral Account(s) for
such amounts).

 

  (h) No Other Agreements. Neither the Collateral Agent nor the Borrower have
entered or will enter into any agreement with respect to any Collateral Account
or any security entitlements or any financial assets carried in or credited to
any Collateral Account, other than this Agreement and the other Financing
Documents.

 

  (i) Notice of Adverse Claims. The Collateral Agent hereby represents that,
except for the claims and interests of the Borrower in each of the Collateral
Accounts, the Collateral Agent, as of the Closing Date, has no knowledge of, and
has received no notice of any claim to, or interest in, any Collateral Account
or in any security entitlement or financial asset carried therein or credited
thereto. If any Person asserts any lien (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against any
Collateral Account or in any security entitlement or financial asset carried
therein or credited thereto and if the Collateral Agent has notice of such
assertion, the Collateral Agent will promptly notify the other Agents and the
Borrower thereof.

 

  (j) Rights and Powers of the Collateral Agent. The rights and powers granted
to the Collateral Agent by the Secured Parties have been granted in order to
perfect the lien of the Secured Parties in the Collateral Accounts and the
security entitlements and financial assets carried therein or credited thereto.

 

2.02 The Collateral Accounts.

 

  (a) Establishment of Collateral Accounts. As of the Closing Date, the
Collateral Agent has established the following special, segregated and
irrevocable collateral accounts at its offices located in New York City bearing
the names and account numbers identified in Schedule I (such accounts,
collectively, the “Collateral Accounts”) (each such Collateral Account being a
securities account) each of which shall be maintained at all times by the
Collateral Agent until the termination of this Agreement in accordance with
Section 7.13 (unless this Agreement otherwise expressly contemplates closure of
such Collateral Account prior to the date of the termination of this Agreement):

 

  (i) the Construction Account (the “Construction Account”);

 

     - 6 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (ii) the Punchlist Retention Subaccount (the “Punchlist Retention
Subaccount”), a sub-account of the Construction Account;

 

  (iii) the Operating Account (the “Operating Account”);

 

  (iv) the Debt Service Reserve Account (the “Debt Service Reserve Account”);

 

  (v) the Debt Service Accrual Account (the “Debt Service Accrual Account”);

 

  (vi) the Income Tax Reserve Account (the “Income Tax Reserve Account”);

 

  (vii) the Distribution Account (the “Distribution Account”);

 

  (viii) the Revenue Account (the “Revenue Account”);

 

  (ix) the Insurance Proceeds Account (the “Insurance Proceeds Account”); and

 

  (x) the Construction Payment Subaccount (the “Construction Payment
Subaccount”).

 

  (b) Account Names and Numbers. The names and account numbers of the Collateral
Accounts established hereunder on or prior to the Closing Date are set out on
Schedule I. The Collateral Agent shall advise the Agent and the Borrower in
writing of the account name and number of any Collateral Account established
hereunder by the Collateral Agent and the Borrower, if any, after the Closing
Date.

 

  (c) No Other Accounts. The Borrower shall not open or maintain or cause to be
opened or maintained with any bank or other financial institution any deposit,
savings or other account other than the Collateral Accounts, the account held by
the Borrower at JPMorgan Chase (f/k/a Bank One) with the account name of Sabine
Pass LNG, LP and account number 653519421, provided that such account shall be
closed by the Borrower and the remaining balance transferred to the Construction
Account upon the clearance of all checks issued in respect of such account as of
the Closing Date and any other accounts expressly permitted by the Financing
Documents or otherwise established with the consent of the Collateral Agent.

 

  (d) Collateral Accounts Constitute Collateral.

 

  (i) Each Collateral Account and all amounts from time to time held in such
Collateral Account shall be subject to the Lien of the Collateral Agent for the
benefit of the Secured Parties.

 

     - 7 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (ii) Each Collateral Account and all amounts from time to time held in such
Collateral Account shall be held in the custody of, and maintained by the
Collateral Agent for the purposes and on the express terms set out in this
Agreement. All such amounts shall constitute a part of the Depository Collateral
and shall not constitute payment of any Secured Obligations or any other
obligations of the Borrower until expressly applied thereto in accordance with
the provisions of this Agreement or the Credit Agreement.

 

  (e) Standing Instructions. The Borrower and the Administrative Agent hereby
irrevocably instruct and authorize the Collateral Agent to deposit funds
(promptly upon receipt thereof) into, and transfer and withdraw funds from, the
Collateral Accounts in accordance with the terms of this Agreement and the other
Financing Documents.

 

2.03 Grant of Lien on Collateral Accounts. As collateral security for the prompt
and complete payment and performance when due of the Secured Obligations, the
Borrower has, pursuant to the Security Agreement, assigned, granted and pledged
to the Collateral Agent on behalf of and for the benefit of the Secured Parties,
a security interest in (a) each Collateral Account and (b) all cash,
investments, investment property, securities or other property at any time on
deposit in or credited to any Collateral Account, including all income or gain
earned thereon and any proceeds thereof (the “Depository Collateral”).

 

ARTICLE III

 

PROVISIONS APPLICABLE TO COLLATERAL ACCOUNTS

 

3.01 Permitted Investments.

 

  (a)

Permitted Investments. Pending the application of funds in accordance with
Articles III and IV, funds held in any Collateral Account shall be invested and
reinvested by the Collateral Agent upon written direction of the Borrower (which
may be in the form of a standing instruction) only in Permitted Investments, and
with respect to those amounts next anticipated to be transferred or withdrawn,
having a scheduled maturity no later than such next anticipated cash withdrawal
or transfer from such Collateral Account; provided, however, that: (i) upon the
receipt by the Borrower of notice of a Trigger Event delivered by the
Administrative Agent pursuant to Section 3.04 and unless otherwise directed
therein, or (ii) in the event of any failure by the Borrower to so direct the
Collateral Agent in writing on or prior to the day on which any funds are (A)
received by the Collateral Agent or (B) transferred between Collateral Accounts
in accordance with this Agreement as to the investment of such funds, such
investments and reinvestments shall be made by the Collateral Agent in Permitted
Investments of the type referred to in clause (f) of the definition of
“Permitted Investments”. All funds in a Collateral Account that are invested
pursuant to this Section 3.01(a) shall be deemed to be held in such Collateral

 

     - 8 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

 

Account for purposes of this Agreement and the other Financing Documents and
shall constitute part of the Collateral. The Borrower shall bear all risk of
loss of capital from investments in Permitted Investments.

 

  (b) Liability of Collateral Agent.

 

  (i) Other than with respect to Permitted Investments required to be invested
by the Collateral Agent in accordance with the proviso in Section 3.01(a), the
Collateral Agent shall not have any duty to determine whether any investment or
reinvestment of monies in any Collateral Account satisfies the criteria set out
in the definition of “Permitted Investment”.

 

  (ii) The Collateral Agent shall not be liable for any loss resulting from any
investment in any Permitted Investment or the sale, disposition, redemption or
liquidation of such investment or by reason of the fact that the proceeds
realized in respect of such sale, disposition, redemption or liquidation were
less than that which might otherwise have been obtained.

 

  (c) Liquidation to Make Disbursements. If and when cash is required for the
making of any transfer, disbursement or withdrawal in accordance with Articles
III and IV, the Borrower shall cause Permitted Investments to be sold or
otherwise liquidated into cash (without regard to maturity) as and to the extent
necessary in order to make such transfers, disbursements or withdrawals required
pursuant to Articles III and IV by giving written notice of such sale or
liquidation to the Collateral Agent. In the event any such investments are
redeemed prior to the maturity thereof, the Collateral Agent shall not be liable
for any loss or penalties relating thereto.

 

  (d) Income from Investments. The proceeds from the investment of monies in any
Collateral Account in Permitted Investments shall be deposited by the Collateral
Agent into the Revenue Account on or before the second Business Day following
the month in which such interest, gain or other amount is earned and received;
provided that for the avoidance of doubt, such proceeds shall consist of
interest, gain and other amounts received in respect of an investment of
principal and not the principal itself. Any interest, gain or other amount of
income earned on Permitted Investments shall be for the account of the Borrower
for income tax purposes.

 

3.02 Withdrawal and Transfer Procedure.

 

  (a) Maintenance of Funds in Accounts; Withdrawals. Until withdrawn or
transferred pursuant to and in accordance with this Agreement, any amounts
deposited into a Collateral Account (other than income from investments
transferred to the Revenue Account pursuant to Section 3.01(d)) shall be held in
such Collateral Account. All withdrawals and transfers from any Collateral
Account shall be made in accordance with the provisions of Articles III and IV.

 

     - 9 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (b) Withdrawal/Transfer Certificate. Except as otherwise expressly provided
herein, the Borrower shall not be entitled to request withdrawals or transfers
of monies from any Collateral Account without having provided a
Withdrawal/Transfer Certificate authorizing such withdrawal and/or transfer.
Withdrawals or transfers from any Collateral Account (except as otherwise
expressly provided herein) shall be made by the Collateral Agent following
receipt of (and in accordance with) a Withdrawal/Transfer Certificate signed by
the Borrower and countersigned by the Administrative Agent (an “Executed
Withdrawal/Transfer Certificate”). Each Withdrawal/Transfer Certificate shall
request withdrawals and transfers to and from Collateral Accounts in the
amounts, at the times and in the order of priority set out in Article IV.

 

  (c) Delivery to Agent and Form of Withdrawal/Transfer Certificate. On the
Funding Date and no later than five Business Days prior to each Monthly Transfer
Date, at least five Business Days prior to the Final Funding Date, the Borrower
shall deliver for purposes of any withdrawal or transfer on the next succeeding
Withdrawal Date (unless no withdrawal or transfer is anticipated in respect of
such Withdrawal Date):

 

  (i) to each Agent a Withdrawal/Transfer Certificate signed by an Authorized
Officer of the Borrower specifying:

 

  (A) each Collateral Account from which a withdrawal or transfer is requested
and, in the case of any transfer, the relevant Collateral Account(s) to which,
and/or other Person(s) to whom, such transfer is to be made;

 

  (B) the amount requested to be withdrawn or transferred from each such
Collateral Account (and the calculation thereof, if required, in accordance with
the relevant provisions of Article IV);

 

  (C) the relevant Withdrawal Date on which such withdrawal or transfer is to be
made;

 

  (D) the purpose for which the amount so withdrawn or transferred is to be
applied (if not evident from the nature of the payment or identity of the
intended payee); and

 

  (E) all other information required to be provided in such Withdrawal/Transfer
Certificate under, or to evidence compliance with, the relevant provisions of
Articles III and IV; and

 

  (ii) to each Agent, in the event that the applicable Withdrawal/Transfer
Certificate shall request any transfers, payments or withdrawals constituting
Restricted Payments, a Distribution Certificate.

 

     - 10 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (d) Agents’ Review of Certificates; Delivery to Collateral Agent.

 

  (i) In the event that, prior to the relevant Withdrawal Date, the
Administrative Agent shall determine that either or both: (A) any amounts
specified in a Withdrawal/Transfer Certificate (or an amended
Withdrawal/Transfer Certificate, as applicable) have been incorrectly
calculated; and/or (B) such Withdrawal/Transfer Certificate (or an amended
Withdrawal/Transfer Certificate, as applicable) is inconsistent with, or
otherwise fails to satisfy the requirements of, the provisions of this Agreement
and the other Financing Documents, the Administrative Agent shall notify the
Collateral Agent and the Borrower in writing promptly but in no case later than
the third Business Day following the Administrative Agent’s receipt of such
Withdrawal/Transfer Certificate and may either (I) return such
Withdrawal/Transfer Certificate (or such amended certificate, as applicable) to
the Borrower with its determinations noted thereon; or (II) in consultation with
the Borrower, make such corrections as it reasonably deems necessary to satisfy
the requirements of this Agreement. In the event that the Administrative Agent
makes any revisions to a Withdrawal/Transfer Certificate as described above, it
shall promptly provide a copy of the same, as so revised, to the Collateral
Agent and the Borrower. The Administrative Agent and the Borrower will endeavor
to agree and complete the final form Withdrawal/Transfer Certificate (or any
amended or corrected certificate), and deliver such certificate to the
Collateral Agent, no later than the Business Day prior to the Withdrawal Date to
which such certificate relates.

 

  (ii) The Administrative Agent and the Collateral Agent each shall countersign
any accepted Withdrawal/Transfer Certificate (or any amended or corrected
Withdrawal/Transfer Certificate, as applicable) (which acceptance or
counter-signature shall not be unreasonably withheld or delayed), and the
Collateral Agent shall implement such Executed Withdrawal/Transfer Certificate
(or such amended or corrected certificate, as applicable) in accordance with
Section 3.02(e) and the other provisions of this Agreement.

 

  (iii) Nothing in this Section 3.02(d) shall preclude any Agent from consulting
with the Borrower, any Secured Party or any consultant or expert advisor in
making its determinations with respect to the accuracy of any
Withdrawal/Transfer Certificate (or any amended or corrected Withdrawal/Transfer
Certificate, as applicable).

 

  (e) Implementation of Withdrawal/Transfer Certificate. Except as otherwise
provided in this Agreement, following receipt of an Executed Withdrawal/Transfer
Certificate, the Collateral Agent shall pay or transfer the amount(s) specified
in such Withdrawal/Transfer Certificate by initiating such payment or transfer
not later than 11:30 a.m. (New York time) on the Withdrawal Date set out in such
Withdrawal/Transfer Certificate for such payment or transfer

 

     - 11 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

(or if such certificate is not received by the Collateral Agent at least one
Business Day prior to such Withdrawal Date, by 11:30 a.m. (New York time) on the
next succeeding Business Day following delivery of such Withdrawal/Transfer
Certificate to the Collateral Agent).

 

  (f) Failure of the Borrower to Submit Withdrawal/Transfer Certificate.
Notwithstanding any other provision of this Agreement to the contrary, if at any
time the Borrower fails to timely submit or cause to be timely submitted an
Executed Withdrawal/Transfer Certificate to the Collateral Agent for the
withdrawal, transfer or payment of amounts to any Collateral Account or Person,
the Collateral Agent may (but shall not be obligated to) effect any withdrawal,
transfer or payment, as the case may be, of any amounts then due and payable or
required to be transferred pursuant to the terms of this Agreement or any other
Financing Document. The Collateral Agent shall, as soon as practicable, provide
written notice to the Borrower regarding any such withdrawals, transfer or
payments.

 

3.03 Transfer of Amounts. Amounts improperly or inadvertently deposited into any
Collateral Account shall be transferred by the Collateral Agent into the correct
Collateral Accounts. Any withdrawals and transfers hereunder shall only be made
to the extent that sufficient funds are then available (including as Permitted
Investments) in the Collateral Account from which such withdrawal is to be made.

 

3.04 Trigger Event.

 

  (a) The Trigger Event Date. Notwithstanding anything in this Agreement to the
contrary, on and after receipt by the Collateral Agent and the Borrower of
written notice from the Administrative Agent that a Trigger Event has occurred
and is continuing (the date of such notice, the “Trigger Event Date”): (i) no
transfer or withdrawal of funds from any Collateral Account shall be requested
by the Borrower or implemented by the Collateral Agent pursuant to any
Withdrawal/Transfer Certificate or otherwise, and (ii) such funds shall be
retained in the applicable Collateral Account for application by the Collateral
Agent in accordance with a Remedies Direction.

 

  (b) Accounting. Promptly upon receipt of notice of the occurrence of (but no
later than two Business Days after) any Trigger Event Date, the Collateral Agent
shall render an accounting to the other Agents and the Borrower of all monies in
the Collateral Accounts as of the Trigger Event Date. Such accounting may be
satisfied by delivery to the other Agents and the Borrower of the most recently
available bank statement for such Collateral Account (including any
electronically available statement) and a transaction or activity report for
each Collateral Account covering the period from the closing date of the last
statement through the delivery date thereof.

 

     - 12 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

3.05 Distribution of Collateral Proceeds.

 

  (a) Priority of Payments. Upon the occurrence and during the continuation of a
Trigger Event and following delivery of a Remedies Direction to the Collateral
Agent in connection with the sale, disposition or other realization, collection
or recovery of any amounts in the Collateral Accounts or any other Collateral
(or any portion thereof), the Collateral Agent shall apply the proceeds of such
sale, disposition, or other realization, collection or recovery toward the
payment of the Secured Obligations in the following order of priority:

 

  (i) first, to any fees, costs, charges and expenses then due and payable to
the Administrative Agent, the Collateral Agent and the Securities Intermediary
under any Financing Document pro rata based on such respective amounts then due
to such Persons;

 

  (ii) second, to the respective outstanding fees, costs, charges and expenses
then due and payable to the Secured Parties under any Financing Document pro
rata based on such respective amounts then due to such Persons;

 

  (iii) third, to any accrued but unpaid Interest Expense owed to the Secured
Parties on the Secured Obligations pro rata based on such respective amounts
then due to the Secured Parties;

 

  (iv) fourth, to the respective overdue principal and other Debt Service with
respect to the Secured Obligations owed to the Secured Parties under the Credit
Agreement, pro rata based on such respective amounts then due to the Secured
Parties;

 

  (v) fifth, to the unpaid principal and other Debt Service with respect to the
Secured Obligations then due and payable to the Secured Parties under the Credit
Agreement, pro rata based on such respective amounts then due to the Secured
Parties; and

 

  (vi) sixth, after final payment in full of the amounts described in this
Section 3.05 and the Termination Date shall have occurred, in accordance with
Section 3.07.

 

  (b) Borrower Remains Liable for Deficiency. It is understood that the Borrower
shall remain liable to the extent of any deficiency between the amount of the
proceeds of the Depository Collateral and any other Collateral and the aggregate
of the sums referred to in clauses first through fifth of paragraph (a) above.

 

3.06 Closing of Collateral Accounts. At any point prior to the Termination Date
and subject to the other terms and conditions of this Agreement, if the Borrower
requests in writing (and the Administrative Agent consents thereto in writing)
at any time after the date on which a Collateral Account is no longer intended
to be utilized pursuant to this Agreement that such Collateral Account be
closed, the Administrative Agent shall direct

 

     - 13 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

the Collateral Agent to close such Collateral Account and transfer any amount
standing to the credit of that Collateral Account (together with any accrued
interest or profit on or income from such amount) to the Revenue Account for
application pursuant to Section 4.02(b).

 

3.07 Disposition of Collateral Accounts upon Termination Date. Upon the
Termination Date, the Collateral Agent shall pay any sums remaining in the
Collateral Accounts to the order of the Borrower or as otherwise required by
applicable law upon receipt of a certificate of an authorized officer of the
Borrower certifying that the Termination Date has occurred, which certificate
shall be acknowledged by the Administrative Agent and the Collateral Agent
(which acknowledgement shall not be unreasonably withheld or delayed).

 

ARTICLE IV

 

THE COLLATERAL ACCOUNTS

 

4.01 Construction Account and Punchlist Retention Subaccount.

 

  (a) Deposits to Construction Account. The following amounts shall be deposited
into the Construction Account:

 

  (i) the Equity Contribution Amount;

 

  (ii) the proceeds of all Loans made pursuant to the Credit Agreement (other
than Loans used to pay Debt Service, which amounts shall be advanced directly to
the Secured Parties entitled thereto);

 

  (iii) Capacity Reservation Fees payable pursuant to the Omnibus Agreements
received between the Closing Date and the Final Funding Date;

 

  (iv) each other contribution by any Person prior to the Term Conversion Date
for the purposes of paying Project Costs; and

 

  (v) deposits from the Revenue Account pursuant to Section 4.02(b)(ii) below.

 

If any such amounts are remitted to the Borrower, the Borrower shall hold such
amounts in trust for the Collateral Agent and shall, as promptly as possible
after the receipt thereof, remit such amounts to the Collateral Agent for
deposit in the Construction Account, with any necessary endorsements.

 

  (b) Transfers or Payments from the Construction Account Prior to the Final
Funding Date. Prior to the Final Funding Date, on each Monthly Transfer Date,
subject to Section 3.05, the Collateral Agent shall, provided that it has
received an Executed Withdrawal/Transfer Certificate in relation thereto, make
the following withdrawals and transfers of amounts to the extent then available
in the Construction Account as specified in and in accordance with such Executed
Withdrawal/Transfer Certificate in the following order of priority:

 

  (i) First, to the account of the EPC Contractor or such other Person or
account specified therein, the amounts specified in the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the Project
Costs then due and payable;

 

     - 14 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (ii) Second, after making the withdrawal and transfer above, to the
Construction Payment Subaccount, the amounts specified in the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the Project
Costs due and payable within a 30-day period from the Withdrawal Date;

 

  (iii) Third, on each Monthly Transfer Date prior to the Term Conversion Date,
after making the withdrawals and transfers above, to the Operating Account an
amount set forth on the Executed Withdrawal/Transfer Certificate (without
duplication of any amounts transferred pursuant to Section 4.02(b)(i)) and
certified therein to be equal to the Operation and Maintenance Expenses then due
and payable or to become due and payable within the next 30 days, net of any
surplus remaining in the Operating Account from prior deposit of funds therein;

 

  (iv) Fourth, after making the withdrawals and transfers above, to pay to each
Secured Party entitled thereto, all Debt Service and all fees, costs,
indemnities and expenses then due and payable to such Person pursuant to the
Financing Documents; and

 

  (v) Fifth, after making the withdrawals and transfers above, on the Funding
Date, to the Pledgors an amount equal to the portion of Project Costs reasonably
expended by or on behalf of the Borrower in excess of the Equity Contribution
Amount (including any Estimated Amounts).

 

  (c) Transfers or Payments from the Construction Account on and after the Final
Funding Date. Subject to Section 3.05, on the Final Funding Date and, in the
case of transfers pursuant to clause first, on each Monthly Transfer Date
thereafter, the Collateral Agent shall, provided that it has received an
Executed Withdrawal/Transfer Certificate in relation thereto, make the following
withdrawals and transfers of amounts to the extent then available in the
Construction Account as specified in and in accordance with such Executed
Withdrawal/Transfer Certificate in the following order of priority:

 

  (i) First, if applicable, to the account of the EPC Contractor or such other
Person or account specified therein the amounts specified in the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the Project
Costs then due and payable;

 

  (ii) Second, after making the withdrawal and transfer above, to the
Construction Payment Subaccount, the amounts specified in the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the Project
Costs due and payable on or prior to Final Completion;

 

     - 15 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (iii) Third, after making the withdrawals and transfers above, if applicable,
to the Punchlist Retention Subaccount an amount specified in the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the total
cost of the Punchlist items as notified by the EPC Contractor to the Borrower
pursuant to Section 11.6B of the EPC Contract;

 

  (iv) Fourth, after making the withdrawals and transfers above, to pay to each
Secured Party entitled thereto, all fees, costs, indemnities and expenses then
due and payable to such Person pursuant to the Financing Documents;

 

  (v) Fifth, after making each applicable withdrawal and transfer above, to the
Debt Service Reserve Account, an amount necessary such that the balance in the
Debt Service Reserve Account is equal to the Required Debt Service Reserve
Amount; and

 

  (vi) Sixth, after making each applicable withdrawal and transfer above, any
remaining amounts to the Pledgors until the Debt to Equity ratio, after giving
effect to the aggregate borrowings pursuant to the Credit Agreement, is no
greater than 80:20, and thereafter to the Pledgors and the Secured Parties (for
application to the principal amount of the Secured Obligations) in such
proportion as to maintain a Debt to Equity ratio of no greater than 80:20.

 

  (d) Construction Payment Subaccount. Subject to Section 3.05, all amounts from
time to time on deposit in the Construction Payment Subaccount shall be
available at all times to the Borrower to be applied solely for the payment when
due of Project Costs. Upon the receipt of a Payment Instruction, the Collateral
Agent shall transfer funds from the Construction Payment Subaccount on the date
(provided that the date specified for payment must be at least one (1) Business
Day following receipt by the Collateral Agent), in the amount and to the Person
or account specified therein.

 

  (e) Punchlist Retention Subaccount. Subject to Section 3.05, funds on deposit
in the Punchlist Retention Subaccount may be withdrawn by the Borrower at any
time upon delivery to the Collateral Agent of an Executed Withdrawal/Transfer
Certificate to be applied in payment of all costs in connection with completion
of the Punchlist items to be completed under the EPC Contract after the Final
Funding Date.

 

  (f) Excess Amounts. Upon Final Completion pursuant to the EPC Contract, any
amount remaining in the Construction Account, Construction Payment Subaccount or
the Punchlist Retention Subaccount shall be transferred by the Collateral Agent
upon receipt of an Executed Withdrawal/Transfer Certificate to the Revenue
Account for application as set forth in Section 4.02.

 

     - 16 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (g) Capacity Reservation Fees. Notwithstanding the foregoing provisions of
this Section 4.01, all Capacity Reservation Fees received by the Collateral
Agent from the Funding Date to the Final Funding Date, shall be transferred to
the Distribution Account.

 

4.02 Revenue Account.

 

  (a) Deposits to the Revenue Account. The Borrower shall or shall cause the
following amounts to be deposited in the Revenue Account:

 

  (i) all Project Revenues received at any time by or on behalf of the Borrower;

 

  (ii) the proceeds of all Permitted Indebtedness other than the Loans under the
Credit Agreement; and

 

  (iii) all other amounts received at any time by or on behalf of the Borrower
(including, without limitation, all payments in respect of Permitted Swap
Agreements and all proceeds of Collateral received by the Collateral Agent
pursuant to an exercise of remedies in accordance with the Financing Documents).

 

Notwithstanding the foregoing, in the event that any such payments, proceeds or
other amounts constituting Project Revenues are received by the Borrower, the
Borrower shall promptly pay, endorse, transfer and deliver the same to the
Collateral Agent for deposit to the Revenue Account, and, until such delivery,
the Borrower shall hold such payments and other amounts in trust for the
Collateral Agent.

 

  (b) Transfers and Payments from the Revenue Account Prior to the Term
Conversion Date. Prior to the Term Conversion Date, on each Monthly Transfer
Date, the Collateral Agent shall, subject to Section 3.05, provided that it has
received an Executed Withdrawal/Transfer Certificate in relation thereto and in
each case without duplication of any amount transferred pursuant to Section
4.01(b), make the following withdrawals and transfers of amounts to the extent
then available in the Revenue Account, as specified and in accordance with such
Executed Withdrawal/Transfer Certificate in the following order of priority:

 

  (i) First, to the Operating Account an amount set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the amount
necessary to pay Operation and Maintenance Expenses then due and payable;

 

  (ii)

Second, after making the withdrawal and transfer above, to the Construction
Payment Subaccount Account to pay any Project Costs in an amount set forth on
the Executed Withdrawal/Transfer Certificate and

 

     - 17 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

 

certified therein to be equal to Project Costs due or to become due and payable
in the next succeeding 30-day period and not otherwise funded from the
Construction Account pursuant to Section 4.01(b)(i);

 

  (iii) Third, after making each applicable withdrawal and transfer above, to
pay each Secured Party entitled thereto, all Debt Service and all fees, costs,
indemnities and expenses then due and payable to such Person pursuant to the
Financing Documents and not otherwise funded from the Construction Account
pursuant to Section 4.01(b)(iv); and

 

  (iv) Fourth, after making each applicable withdrawals and transfers above, to
the Punchlist Retention Subaccount, an amount, if any, set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the
difference between the proceeds of the final Loan under the Credit Agreement and
the cost of Punchlist items notified by the EPC Contractor to the Borrower
pursuant to Section 11.6B of the EPC Contract;

 

provided, that in the case of paragraphs (ii) and (iv) above, the Borrower shall
have (a) delivered to the Independent Engineer and the Administrative Agent all
invoices in relation thereto, and (b) received written approval of the
Administrative Agent (acting in consultation with the Independent Engineer) for
such withdrawal and transfer.

 

  (c) Withdrawals from the Revenue Account following the Term Conversion Date.
Subject to Section 3.05, on each Monthly Transfer Date on or following the Term
Conversion Date, the Collateral Agent shall, provided that it has received an
Executed Withdrawal/Transfer Certificate in relation thereto, make the following
withdrawals and transfers of amounts to the extent then available in the Revenue
Account, as specified in and in accordance with such Executed
Withdrawal/Transfer Certificate in the following order of priority:

 

  (i) First, to the Operating Account an amount set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the
Operation and Maintenance Expenses then due and payable or to become due and
payable within the next 30 days, net of any surplus remaining in the Operating
Account from prior deposits of funds therein;

 

  (ii) Second, after making the withdrawal and transfer above, to the Borrower
in an amount set forth on the Executed Withdrawal/Transfer Certificate and
certified therein to be equal to any Emergency Capital Expenditures, provided,
that the Borrower may request withdrawals from the Revenue Account for the
purposes of making Emergency Capital Expenditures on any date other than a
Monthly Transfer Date upon delivery of an Executed Withdrawal/Transfer
Certificate and receipt of the written approval of the Agent and the Independent
Engineer;

 

     - 18 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (iii) Third, after making each applicable withdrawal and transfer above, to
each Secured Party entitled thereto, all fees, costs, indemnities and expenses
and unscheduled payments (other than prepayments of principal (and interest
thereon) of Loans) then due and payable to such Person in accordance with the
terms of the Financing Documents;

 

  (iv) Fourth, after making each applicable withdrawal and transfer above, to
the Debt Service Accrual Account, an amount set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to (A)
one-sixth (1/6th) of the Debt Service in respect of the Secured Obligations due
on the immediately succeeding Principal Payment Date and (B) all other regularly
scheduled Debt Service due or to become due and payable in the next succeeding
30-day period;

 

  (v) Fifth, after making each applicable withdrawal and transfer above, to the
Debt Service Reserve Account, an amount set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to the amount
equal to the difference, if any, between the amount on deposit in the Debt
Service Reserve Account and the Required Debt Service Reserve Amount;

 

  (vi) Sixth, after making each applicable withdrawal and transfer above, to the
Income Tax Reserve Account an amount set forth on the Executed
Withdrawal/Transfer Certificate and certified therein to be equal to one third
of the amount that would be due as a quarterly estimated payment in respect of
federal income tax and state income and franchise tax liability that would have
accrued if the Borrower were a corporation subject to federal income tax and
state income and franchise tax; provided that in the case of the fourth calendar
quarter, such estimated payment will be adjusted to take into account any
increase or decrease in the estimated federal and state income and franchise tax
liability of the immediately preceding annual tax reporting period;

 

  (vii) Seventh, after making each applicable withdrawal and transfer above, to
the Borrower in the amount set forth on the Executed Withdrawal/Transfer
Certificate, any Permitted Capital Expenditures described in paragraph (b) of
the definition thereof; and

 

  (viii) Eighth, after making each applicable withdrawal and transfer above, to
the Distribution Account an amount set forth on the Executed Withdrawal/Transfer
Certificate and certified therein to be equal to the full remaining amount on
deposit in the Revenue Account.

 

     - 19 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

4.03 Operating Account.

 

  (a) Deposits. There shall be deposited to the Operating Account the amounts
distributed from the Revenue Account pursuant to Sections 4.01(b)(iii),
4.02(b)(i) and Section 4.02(c)(i) above.

 

  (b) Withdrawals from the Operating Account. Subject to Section 3.05, all
amounts from time to time on deposit in the Operating Account shall be available
at all times to the Borrower to be applied solely for the payment when due and
payable of Operation and Maintenance Expenses. Upon the receipt of a Payment
Instruction, the Collateral Agent shall transfer funds from the Operating
Account on the date (provided that the date specified for payment must be at
least one (1) Business Day following receipt by the Collateral Agent), in the
amount and to the Person or account specified therein.

 

4.04 Debt Service Accrual Account.

 

  (a) Deposits to the Debt Service Accrual Account. There shall be deposited to
the Debt Service Accrual Account (i) the amounts distributed from the Revenue
Account pursuant to Section 4.02(c)(iv), (ii) the amounts transferred from time
to time from the Debt Service Reserve Account pursuant to Section 4.05(b), (iii)
any amounts contributed from time to time by the Borrower, any Pledgor or any
other Person for the purposes of paying Debt Service and (iv) all other amounts
from time to time paid to the Collateral Agent in respect of prepayments of the
Secured Obligations including, without limitation, the net available amount of
all sales of assets not otherwise permitted pursuant to Section 8.11(a) of the
Credit Agreement.

 

  (b) Withdrawals from the Debt Service Accrual Account.

 

  (i) On each Semi-Annual Date or Principal Payment Date as applicable, amounts
on deposit in the Debt Service Accrual Account shall be applied (to the extent
then available) by the Collateral Agent in payment of all Debt Service in
respect of the Secured Obligations due and payable as of such date;

 

  (ii) On any date on which a prepayment in respect of the Secured Obligations
pursuant to the terms of this Agreement or the Credit Agreement is scheduled to
be made, amounts on deposit in the Debt Service Accrual Account in respect of
such prepayment shall be applied by the Collateral Agent in payment or
prepayment of all such Secured Obligations;

 

  (iii)

On each Monthly Transfer Date, the Collateral Agent shall, provided (A) it has
received an Executed Withdrawal/Transfer Certificate in relation thereto and (B)
after giving effect to such withdrawal, amounts on deposit in the Debt Service
Accrual Account shall be equal to the Required Accrual Amount, make the
following withdrawals and transfers of amounts to the extent then available in
the Debt Service Accrual

 

     - 20 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Account, as specified in and in accordance with such Executed
Withdrawal/Transfer Certificate in the following order of priority:

 

  (I) First, regularly scheduled payment to each counterparty to a Permitted
Swap Agreement an amount set forth in the Executed Withdrawal/Transfer
Certificate and certified therein to be equal to all amounts due and payable in
respect of the Permitted Swap Agreements;

 

  (II) Second, after making the withdrawals and transfers above, for payment to
each provider thereof an amount set forth in the Executed Withdrawal/Transfer
Certificate and certified therein to be equal to all amounts due and payable in
respect of all Permitted Indebtedness described in Section 8.16(a)(ii) of the
Credit Agreement;

 

  (III) Third, after making the withdrawals and transfers above, for payment to
each provider thereof an amount set forth in the Executed Withdrawal/Transfer
Certificate and certified therein to be equal to all amounts due and payable in
respect of all other Permitted Indebtedness.

 

4.05 Debt Service Reserve Account.

 

  (a) Deposits. There shall be deposited to the Debt Service Reserve Account the
amounts distributed pursuant to Section 4.01(c)(v) and Section 4.02(c)(v) above.

 

  (b) Withdrawals from the Debt Service Reserve Account. If, on any date on
which the Debt Service in respect to Secured Obligations is due and payable, the
amounts on deposit in the Debt Service Accrual Account are not sufficient to pay
the full amount of such Debt Service then due and payable, the Collateral Agent
shall withdraw from the Debt Service Reserve Account an amount equal to such
deficiency and transfer such amounts to the Debt Service Accrual Account to be
applied in payment thereof.

 

4.06 Income Tax Reserve Account.

 

  (a) Deposits to the Income Tax Reserve Account. There shall be deposited to
the Income Tax Reserve Account the amounts distributed from the Revenue Account
pursuant to Section 4.02(c)(vi) above.

 

  (b) Withdrawals from the Income Tax Reserve Account. Subject to Section 3.05,
all amounts from time to time on deposit in the Income Tax Reserve Account shall
be available on a quarterly basis to the Borrower for distribution to the
Pledgors by delivery of an Executed Withdrawal/Transfer Certificate to the
Collateral Agent instructing that amounts be paid to the Pledgors entitled to
payment therefor.

 

     - 21 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

4.07 Distribution Account.

 

  (a) Deposits to the Distribution Account. There shall be deposited in the
Distribution Account the amounts distributed from the Revenue Account pursuant
to Sections 4.01(g) and 4.02(c)(viii) above.

 

  (b) Withdrawals from the Distribution Account. Subject to Section 3.05, all
amounts from time to time on deposit in the Distribution Account shall be
available to the Borrower on each Quarterly Date for distribution to the
Pledgors or for funding of Permitted Capital Expenditures, provided that (i)
such distribution is a permitted distribution pursuant to Section 8.12 of the
Credit Agreement (a “Permitted Distribution”) and (ii) the Borrower shall have
delivered to the Collateral Agent an Executed Withdrawal/Transfer Certificate
with respect to such amounts to the Collateral Agent together with a
Distribution Certificate in form and substance acceptable to the Administrative
Agent.

 

  (c) Capacity Reservation Fees. Notwithstanding the foregoing provisions of
this Section 4.07, all amounts transferred to the Distribution Account pursuant
to Section 4.01(g) shall be available to the Borrower for distribution to the
Pledgors on any Monthly Transfer Date following the Funding Date, provided that
(i) no Event of Default has occurred and is continuing and (ii) the Borrower
shall have delivered to the Collateral Agent an Executed Withdrawal/Transfer
Certificate with respect to such amounts to the Collateral Agent together with a
Distribution Certificate in form and substance acceptable to the Administrative
Agent.

 

4.08 Insurance Proceeds Account.

 

  (a) Deposits to the Insurance Proceeds Account. The Borrower shall deposit or
shall cause to be deposited in the Insurance Proceeds Account the Net Available
Amount of all Loss Proceeds in respect of any Event of Loss (including any
amounts, instruments or proceeds received in respect of any Event of Taking) to
which the Borrower or the Collateral Agent is entitled. If any such amounts are
remitted to the Borrower, the Borrower shall hold such amounts in trust for the
Collateral Agent and shall, as promptly as possible after the receipt thereof,
remit such amounts to the Collateral Agent for deposit in the Insurance Proceeds
Account, with any necessary endorsements.

 

  (b) Withdrawals from the Insurance Proceeds Account. Subject to Section 3.05,
funds on deposit in the Insurance Proceeds Account shall be applied from time to
time by the Collateral Agent for payments in respect of mandatory prepayment of
the Loans, for Restoration or to the Borrower in the manner set forth in clauses
(i) through (vi) (inclusive) below.

 

  (i) Compromise, Adjustment or Settlement.

 

  (A) To the extent not inconsistent with the EPC Contract, the Administrative
Agent (in consultation with the Independent Engineer) shall be entitled at its
option to participate in any

 

     - 22 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

compromise, adjustment or settlement in connection with any Event of Loss under
any policy or policies of insurance or any proceeding with respect to any
Condemnation of the Property of the Borrower in excess of $5,000,000. The
Borrower shall, within 30 days after the request therefore, reimburse the
Administrative Agent for all reasonable out-of-pocket expenses (including
reasonable attorneys’ and experts’ fees) incurred by the Administrative Agent in
connection with such participation.

 

  (B) Unless the Administrative Agent notifies the Borrower of its intention not
to participate in any compromise, adjustment or settlement in accordance with
clause (A) above, the Borrower shall not make any compromise, adjustment or
settlement in connection with any Event of Loss under any policy or policies of
insurance or any proceeding with respect to any Condemnation of the Property of
the Borrower in excess of $5,000,000 without the approval of the Administrative
Agent (which shall not be unreasonably withheld or delayed). The Borrower shall
diligently pursue all claims and rights to compensation against all relevant
insurers and/or Government Authorities, as applicable, in respect of any Event
of Loss.

 

  (ii) Occurrence of Event of Loss; Loss Proceeds.

 

  (A) If an Event of Loss shall occur with respect to any Collateral, the
Borrower (I) shall diligently pursue all of its rights to compensation against
any person with respect to such Event of Loss and (II) shall not compromise,
settle or consent to the settlement of any claim against any Person with respect
to such Event of Loss except in accordance with the provisions of this Section
4.08(b).

 

  (B)

Subject to the other provisions of this Agreement, in the event that the Net
Available Amount of such Loss Proceeds in respect of any Event of Loss that
occurs following Substantial Completion is $25,000,000 or less, the Collateral
Agent shall, upon receipt of an Executed Withdrawal/Transfer Certificate with
respect thereto either (x) make such funds available to the Borrower for payment
directly from the Insurance Proceeds Account for the purpose of Restoring the
Affected Property or (y) (1) transfer such funds to the Debt Service Accrual
Account for prepayment of the Loans or (2) provided that the Borrower and the
Administrative Agent shall have received a certificate of the Independent
Engineer certifying that the failure to Restore the Affected Property could not
reasonably be expected to result in a Material Adverse Effect, to or as directed
by the Borrower for any purpose in its sole discretion; provided, further,
however, that, if the Borrower has not delivered

 

     - 23 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

an Executed Withdrawal/Transfer Certificate with respect to such Loan Proceeds
within 90 days of the receipt thereof by the Collateral Agent, the Collateral
Agent shall transfer such funds to the Collateral Agent for prepayment of
Secured Obligations in accordance with Section 4.08(b)(vi).

 

  (C) Subject to Section 4.08(b)(iii) and the other provisions of this
Agreement, in the event that the Net Available Amount of such Loss Proceeds with
respect to any Event of Loss that (I) occurs prior to Substantial Completion is
greater than $5,000,000 or (II) occurs following Substantial Completion is
greater than $25,000,000, the Collateral Agent shall make such funds available
to the Borrower for payment directly from the Insurance Proceeds Account for the
purpose of Restoring the Affected Property in accordance with Section
4.08(b)(iii) below.

 

  (iii) Restoration. Amounts to be made available to the Borrower from the
Insurance Proceeds Account to be applied to the Restoration of the Affected
Property of the Project following an Event of Loss (“Restoration Work”) shall,
be remitted to or as directed by the Borrower by the Collateral Agent, subject
to the satisfaction of the following conditions:

 

  (A) the Borrower has delivered to the Independent Engineer, the Administrative
Agent and the Collateral Agent plans and specifications for the Restoration
Work, including reasonable estimates of the costs and time required to complete
such Restoration Work and copies of all proposed construction or other contracts
in connection therewith in form and substance reasonably acceptable to the
Administrative Agent (in consultation with the Independent Engineer) (the
“Restoration Plan”);

 

  (B) the Restoration Plan shall provide for Restoration Work that is
technically feasible and that will reasonably be expected to, upon completion
thereof, result in the Project being financially viable and able to pay
Operation and Maintenance Expenses and Debt Service;

 

  (C) the Restoration Plan shall provide for the Restoration Work to be
completed within the period covered by business interruption insurance, plus any
additional period agreed between the Borrower and the Administrative Agent
(after consultation with the Independent Engineer and the Insurance Advisor) for
a cost not to exceed the amount on deposit in the Insurance Proceeds Account in
respect of such Event of Loss together with any amounts previously paid directly
to the EPC Contractor pursuant to the EPC Contract and any other Committed
Available Amounts;

 

     - 24 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (D) the Independent Engineer shall have delivered to the Administrative Agent
and the Collateral Agent a certificate to the effect that the amount of Loss
Proceeds with respect to such Event of Loss, which has been deposited in the
Insurance Proceeds Account together with any business interruption proceeds
relating thereto, any amounts previously paid directly to the EPC Contractor
pursuant to the EPC Contract and any Committed Available Amounts in respect of
the Insurance Proceeds Account are sufficient during the period of time that is
required, in the opinion of the Independent Engineer, to Restore the Affected
Property to (I) Restore the Affected Property, (II) pay all Operation and
Maintenance Expenses, (III) pay all Debt Service and (IV) in the case of any
Event of Loss prior to Substantial Completion, achieve Substantial Completion in
accordance with the Construction Budget and Schedule and to perform the
Borrower’s obligations under the TUAs then in effect; provided, that if the
Independent Engineer is unable to provide such a certificate, consent of the
Majority Lenders shall have been received;

 

  (E) no Default or Event of Default could reasonably be expected to occur
during Restoration as a consequence of Restoration Work, assuming that
Restoration Work on the Project proceeds in accordance with the Restoration
Plan;

 

  (F) the Property constituting the Restoration Work shall be subject to the
Lien of the Security Documents (whether by amendment to the Security Documents
or otherwise) free and clear of all Liens other than Permitted Liens;

 

  (G) the Borrower has delivered a certificate of an Authorized Officer of the
Borrower certifying that the conditions set out in paragraphs (iii)(B), (E) and
(F) above have been satisfied;

 

  (H)

each request by the Borrower for a disbursement of funds from the Insurance
Proceeds Account shall be made on at least 10 days’ prior written notice to the
Collateral Agent and shall be accompanied by: (I) a certificate of each of an
Authorized Officer of the Borrower and of the Independent Engineer that: (w) all
of the Restoration Work theretofore completed has been done substantially in
compliance with the Restoration Plan therefor; (x) the sum requested is required
to pay for costs incurred in connection with such Restoration Work (giving a
brief description of the services and materials provided in connection with such
Restoration Work and attaching all invoices relating thereto); (y) the sum
requested, when added to the amount of funds previously paid out of the
Insurance Proceeds Account in respect of such Restoration Work and all funds
paid directly to the EPC

 

     - 25 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

 

Contractor pursuant to the EPC Contract, does not exceed the cost of the
Restoration Work done as of the date of such certificate; and (z) the amount of
funds remaining in the Insurance Proceeds Account in respect of such Restoration
Work together with all amounts previously paid directly to the EPC Contractor
pursuant to the EPC Contract and any Committed Available Amounts in respect of
the Insurance Proceeds Account will be sufficient to complete the Restoration
Work (giving an estimate of the remaining cost of such completion in such
reasonable detail as the Collateral Agent may require); (II) a certificate of an
Authorized Officer of the Borrower certifying that no Default or Event of
Default shall have occurred and is continuing at such date; (III) an Executed
Withdrawal/Transfer Certificate; and (IV) such other certificates, documents or
other information as the Collateral Agent shall reasonably require.

 

  (iv) Completion of Restoration Work. Once such Restoration Work is complete
(such completion to be evidenced by a certificate of an Authorized Officer of
the Borrower and a certificate of the Independent Engineer delivered to the
Collateral Agent), any remaining relevant Loss Proceeds shall be deposited in
the Revenue Account for application in accordance with this Agreement.

 

  (v) Abandonment of or Failure to Pursue Restoration Work. If any Secured Party
shall in good faith reasonably determine and notify the Collateral Agent in
writing that (A) the Borrower has ceased to carry on or has suspended all or
substantially all of its activities in connection with the Restoration Work or
has otherwise abandoned the Restoration Work for a period of 90 days or more,
other than where cessation or suspension is due to an event of force majeure and
the Borrower is using commercially reasonable efforts to commence or recommence
such Restoration Work, (B) the Borrower has otherwise failed to pursue the
Restoration Work substantially in accordance with the Restoration Plan for 90 or
more days or (C) the Borrower has failed to deliver to the Collateral Agent and
the Administrative Agent a Restoration Plan within 90 days of the deposit of the
Loss Proceeds in respect of an Event Loss, then the Collateral Agent shall
promptly prepay the Secured Obligations in accordance with clause (vi) below.

 

  (vi)

Application to Secured Obligations. In the event that funds on deposit in the
Insurance Proceeds Account are to be applied to the prepayment of Secured
Obligations pursuant to this Section 4.08(b), the Borrower shall prepay the
Loans on the date falling two Business Days after the date that such amounts are
to be so applied pursuant to this Section 4.08(b) (such date, the “Loss Proceeds
Prepayment Date”) in an amount equal to the Net Available Amount of the Loss
Proceeds received in respect of the applicable Event of Loss minus any amounts
withdrawn from the

 

     - 26 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

 

Insurance Proceeds Account in respect of such Event of Loss prior to such date
in accordance with clauses (i) through (v) of this Section 4.08(b). In
accordance with the preceding sentence, the Borrower shall instruct the
Collateral Agent to withdraw, one Business Day prior to the Loss Proceeds
Prepayment Date, all funds on deposit in the Insurance Proceeds Account and
transfer such funds to the Secured Parties for payment of the Secured
Obligations in accordance with the relevant Financing Documents, ratably (based
on the outstanding principal amount of such Secured Obligations).

 

  (vii) Cooperation. Each of the Administrative Agent and the Borrower hereto
hereby agrees to use commercially reasonable efforts to fulfill the conditions
set forth in Section 4.08(b)(iii) within the time periods set forth in
Attachment O of the EPC Contract.

 

ARTICLE V

 

AGREEMENTS WITH AGENTS

 

5.01 Stamp and Other Similar Taxes. The Borrower shall pay at any time all stamp
duty, registration taxes, fees or charges and other duties, levies, charges and
fees which may be assessed, levied or collected by any jurisdiction in
connection with this Agreement, any other Financing Document or the attachment
or perfection of the Lien granted to the Collateral Agent in any Depository
Collateral and shall from time to time upon demand by the Administrative Agent
indemnify each of the Administrative Agent, the Collateral Agent, the Securities
Intermediary, each receiver appointed under this Agreement and each of the other
Secured Parties against any liabilities, costs, claims, expenses, penalties and
interest resulting from any failure to pay or any delay in paying any such duty
or tax (except to the extent that such liabilities, costs, claims, expenses,
penalties and interest result from the gross negligence or willful misconduct of
any such Person as finally determined by a court of competent jurisdiction).

 

5.02 Filing Fees, Excise Taxes, Etc. The Borrower agrees to pay or to reimburse
the Administrative Agent and the Collateral Agent on demand for any and all
amounts in respect of all search, filing and recording fees, taxes, excise
taxes, sales taxes and other similar imposts which may be payable or determined
to be payable in respect of the execution, delivery, performance and enforcement
of this Agreement and each other Financing Document to which either such Person
is a party and agrees to hold each such Person harmless from and against any and
all liabilities, costs, claims, expenses, penalties and interest with respect to
or resulting from any delay in paying or omission to pay such taxes and fees
(except to the extent that such liabilities, costs, claims, expenses, penalties
and interest result from the gross negligence or willful misconduct of any such
Person as finally determined by a court of competent jurisdiction).

 

     - 27 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VI

 

THE COLLATERAL AGENT

 

6.01 General. The provisions of this Article VI are solely for the benefit of
the Secured Parties, the Administrative Agent and the Collateral Agent and,
except to the extent expressly provided in this Article VI, the Borrower shall
have no rights or obligations under this Article VI against the Collateral
Agent, the Administrative Agent or any other Secured Party; provided that the
Collateral Agent shall be liable to the Borrower for the Collateral Agent’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction. Whether or not therein expressly so provided, every
provision of this Agreement relating to the conduct or affecting the eligibility
of or affording protection to the Collateral Agent shall be subject to the
provision of this Article VI.

 

6.02 Reliance by the Collateral Agent. The Collateral Agent (to the extent
indicated in Section 2.01(c)) shall be entitled to rely upon any officer’s
certificate of an authorized officer of the Borrower, the Administrative Agent
or any other relevant certificate, notice or other document (including any
cable, telegram or telecopy) believed by it to be genuine and to have been
signed or sent by or on behalf of the proper Person or Persons, and shall have
no liability for its actions taken thereupon, unless due to the Collateral
Agent’s willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction. Without limiting the foregoing, the Collateral Agent
shall be required to make payments to the Agents, the Secured Parties or other
Persons only as set forth herein. The Collateral Agent shall be fully justified
in failing or refusing to take any action under this Agreement (a) if such
action would, in the opinion of the Collateral Agent, be contrary to applicable
law or the terms of this Agreement, (b) if such action is not specifically
provided for in this Agreement and it shall not have received any such advice or
concurrence of the Administrative Agent or the Borrower as it deems appropriate
or (c) if, in connection with the taking of any such action that would
constitute an exercise of remedies under this Agreement or the Credit Agreement,
it shall not first be indemnified to its satisfaction or as required by this
Agreement or the Credit Agreement against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with any Executed
Withdrawal/Transfer Certificate, any Remedies Direction or other instruction of
the Borrower or the Administrative Agent (in each case to the extent such Person
is expressly authorized hereunder to direct the Collateral Agent to take or
refrain from taking such action), and such action taken or failure to act
pursuant thereto shall be binding upon the Borrower, the Agents and the Secured
Parties. In the event that the Collateral Agent is required to perform any
action on a particular date only following the delivery of an officer’s
certificate or other document, the Collateral Agent shall be fully justified in
failing to perform such action if it has not first received such officer’s
certificate or other document and shall be fully justified in continuing to fail
to perform such action until such time as it has received such officer’s
certificate or other document.

 

     - 28 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

6.03 Court Orders. The Collateral Agent is hereby authorized to obey and comply
with all writs, orders, judgments or decrees issued by any court or
administrative agency affecting any money, documents or things held by the
Collateral Agent. The Collateral Agent shall not be liable to any of the parties
hereto or any other Secured Party, their successors, heirs or personal
representatives by reason of the Collateral Agent’s compliance with such writs,
orders, judgments or decrees, notwithstanding such writ, order, judgment or
decree is later reversed, modified, set aside or vacated.

 

6.04 Resignation or Removal. Subject to the appointment and acceptance of a
successor the Collateral Agent as provided below, the Collateral Agent may
resign at any time by giving notice thereof to the parties hereto, and the
Collateral Agent may be removed at any time with or without cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders
shall have the right to appoint, with the consent of the Borrower (unless a
Default or an Event of Default has occurred and is continuing), such consent not
to be unreasonably withheld or delayed, a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. If no successor Collateral Agent shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days following the delivery by the Collateral Agent of a
notice of resignation, then the retiring Collateral Agent, in its discretion,
may tender into the custody of a court of competent jurisdiction all assets then
held by it hereunder, and thereupon shall be discharged from its duties
hereunder. After the retiring Collateral Agent’s resignation or removal
hereunder as the Collateral Agent, the provisions of this Article VI shall
continue in effect for its benefit in respect of any actions taken, suffered or
omitted while it was acting as Collateral Agent. A retiring Collateral Agent
shall also be deemed to retire as the Securities Intermediary, and any successor
Collateral Agent shall be deemed to be the successor Securities Intermediary.

 

6.05 Exculpatory Provisions.

 

  (a) Recitals; Value of Collateral; Etc. Neither the Collateral Agent nor any
of its affiliates shall be responsible to the Borrower, any other Agent or any
Secured Party for: (i) any recitals, statements, representations or warranties
made by the Borrower contained in this Agreement or any other Financing Document
or in any certificates or other document referred to or provided for in, or
received by any Secured Party under, this Agreement or any other Financing
Document; (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Financing Document or any other
document referred to or provided for herein or therein or the perfection,
priority or validity of any of the Liens created by the Financing Documents; or
(iii) any failure by the Borrower to perform its obligations hereunder or
thereunder.

 

  (b) Performance by the Borrower. The Collateral Agent shall not be required to
ascertain or inquire as to the performance by the Borrower of any of its
obligations under any Financing Document or any other document or agreement
contemplated hereby or thereby.

 

     - 29 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (c) Initiation of Litigation, Etc. The Collateral Agent shall not be: (i)
required to initiate or conduct any litigation or collection proceeding
hereunder or under any other Financing Document; or (ii) responsible for any
action taken, suffered or omitted to be taken by it hereunder (except for its
own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction).

 

  (d) Insurance and Taxes on Depository Collateral. The Collateral Agent shall
not be liable or responsible for insuring the Depository Collateral or for the
payment of taxes, charges, assessments or liens upon the Depository Collateral
or otherwise as to the maintenance of the Depository Collateral.

 

  (e) Personal Liability of the Collateral Agent. The Collateral Agent shall not
be liable for any action taken, suffered or omitted to be taken by it in
accordance with this Agreement or any other Financing Document or any
instruction or direction given to it in accordance with the terms or in
furtherance of this Agreement or any other Financing Document unless arising out
of its own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

 

  (f) Limitation of Liability. No provision of this Agreement shall be construed
to relieve the Collateral Agent from liability for its own grossly negligent
action, its own grossly negligent failure to act, or its own willful misconduct
as finally determined by a court of competent jurisdiction. The Collateral Agent
shall be under no liability for interest on any money received by it hereunder
except as otherwise agreed with the Administrative Agent and except to the
extent of income or other gain on investments that are deposits in or
certificates of deposits or other obligations of the Collateral Agent in its
commercial capacity and income or other gain actually received by the Collateral
Agent on Permitted Investments.

 

  (g) Indemnification. The Borrower shall indemnify the Collateral Agent and the
Securities Intermediary against any liabilities, costs, claims, expenses,
penalties and interest by reason of any claims of third parties (other than the
Lenders) resulting from the execution, delivery, enforcement, performance or
administration of any transactions contemplated hereby (except to the extent
that such liabilities, costs, claims, expenses, penalties and interest result
from the gross negligence or willful misconduct of the Collateral Agent or the
Securities Intermediary as finally determined by a court of competent
jurisdiction).

 

6.06 Fees; Expenses. The Collateral Agent shall be compensated for its services
hereunder in accordance with the agreed fee schedule attached hereto as Schedule
II. The Borrower agrees to pay or reimburse all reasonable out-of-pocket
expenses of the Collateral Agent (including reasonable fees and expenses for
legal services) in respect of, or incident to, the preparation, delivery,
execution, administration or enforcement of any of the provisions of this
Agreement or in connection with any amendment, waiver or consent relating to
this Agreement.

 

     - 30 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

6.07 Reports; Documents. The Collateral Agent shall provide to the Borrower and
the Administrative Agent, who in turn shall promptly provide to the Secured
Parties, a monthly statement of all deposits to, disbursements from and interest
and earnings credited to each Collateral Account. The Administrative Agent has
delivered to the Collateral Agent a true and correct copy of the Credit
Agreement (including Appendix A thereto) as in effect on the date hereof, and
from time to time shall deliver to the Collateral Agent any true and complete
copies of all amendments thereto.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.01 No Waiver; Remedies Cumulative. No failure or delay on the part of any
party hereto or any Secured Party in exercising any right, power or privilege
hereunder and no course of dealing between parties hereto shall impair any such
right, power or privilege or operate as a waiver thereof. No single or partial
exercise by any party hereto or any Secured Party of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder. The rights, powers
and remedies provided herein are cumulative and not exclusive of any fights,
powers or remedies which any party thereto would otherwise have. No notice to or
demand by any party hereto or any Secured Party on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any party hereto
or any Secured Party to any other or further action in any circumstances without
notice or demand.

 

7.02 Notices. All notices, payment instructions, Remedies Directions and other
communications required or permitted to be given hereunder shall be (a) in
writing and be considered as properly given and be deemed effective in
accordance with Section 11.02 of the Credit Agreement; and (b) sent to a party
hereto at its address and contact number specified in Section 11.02 of the
Credit Agreement, or at such other address and contact number as is designated
by any party in a written notice to the other parties hereto; provided, that
with respect to determining whether any notice, payment instruction, Remedies
Direction or other communication to the Administrative Agent or the Collateral
Agent has been given hereunder, unless otherwise expressly provided herein, such
notice shall be deemed effectively given and received on the actual day of
receipt by the Administrative Agent or the Collateral Agent, as the case may be,
of such notice, payment instruction, Remedies Direction or other communication
at its designated office for delivery of notices.

 

7.03 Amendments. This Agreement may be amended or modified only by an instrument
in writing signed by each of the parties hereto.

 

7.04 Benefit of Agreement; Successors and Assigns. (a) This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and

 

     - 31 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

assigns of the parties hereto; provided, however, that the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders.

 

(b) In the event that any Person becomes a counterparty to a Permitted Swap
Agreement and such Person has not previously executed a Secured Party Addition
Agreement in its capacity as a counterparty to a Permitted Swap Agreement, such
Person shall execute and deliver to the Collateral Agent: (i) a Secured Party
Addition Agreement and (ii) such other documentation as the Collateral Agent may
reasonably request. Upon execution and delivery of a Secured Party Addition
Agreement, a counterparty to a Permitted Swap Agreement shall be deemed to be a
Secured Party for all purposes under the Financing Documents. In furtherance of
the foregoing, the counterparty to a Permitted Swap Agreement shall be deemed to
have agreed to be bound by the provisions of the Credit Agreement for the
limited purposes of indemnifying the Collateral Agent pursuant to Section 10.05
thereof (assuming for purposes of calculating such Person’s liability to make
payments on any indemnity claimed thereunder, that any net settlement amount
payable to such counterparty to a Permitted Swap Agreement is treated as such
Person’s outstanding principal amount of Loans).

 

7.05 Third-Party Beneficiaries. The covenants contained herein are made solely
for the benefit of the parties hereto, and successors and assigns of such
parties as specified herein, and shall not be construed as having been intended
to benefit any third-party not a party to this Agreement.

 

7.06 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which,
when executed and delivered, shall be effective for purposes of binding the
parties hereto, but all of which shall together constitute one and the same
instrument.

 

7.07 Effectiveness. This Agreement shall be effective on the date first above
written.

 

7.08 Entire Agreement. This Agreement and the other Financing Documents,
including the documents referred to herein, constitute the entire agreement and
understanding of the parties hereto, and supersede any and all prior agreements
and understandings, written or oral, of the parties hereto relating to the
subject matter hereof.

 

7.09 Severability. If any provision of this Agreement is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law:
(a) the other provisions of this Agreement shall remain in full force and effect
in such jurisdiction and shall be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (b) the
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.

 

7.10 Conflict with Other Agreements. Except as otherwise expressly provided
herein, the parties agree that in the event of any conflict between the
provisions of this Agreement (or any portion thereof) and the provisions of any
other Financing Document or any other

 

     - 32 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

agreement (other than the Credit Agreement) now existing or hereafter entered
into, the provisions of this Agreement shall control. Except as otherwise
expressly provided herein, the event of any conflict between the provisions of
this Agreement and the provisions of the Credit Agreement, the provisions of the
Credit Agreement shall control. In the event that in connection with the
establishment of any of the Collateral Accounts with the Collateral Agent, the
Borrower shall enter into any agreement, instrument or other document with the
Collateral Agent which has terms that are in conflict with or inconsistent with
the terms of this Agreement, the terms of this Agreement shall control.

 

7.11 Dealings With the Borrower. Upon any application or demand (other than a
Payment Instruction) by the Borrower to the Collateral Agent to take or permit
any action under any of the provisions of this Agreement or any other Security
Document (including pursuant to a Withdrawal/Transfer Certificate), the Borrower
shall, furnish to the Collateral Agent a certificate (which may be part of the
Withdrawal/Transfer Certificate) signed by an authorized officer of the Borrower
stating that all conditions precedent, if any, provided for in this Agreement or
any other Security Document relating to the proposed action have been complied
with. In the case of any such application or demand as to which the furnishing
of specified documents is required by any provision of this Agreement or any
other Security Document relating to such particular application or demand, no
additional certificate or opinion need be furnished.

 

7.12 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York and the provisions of Section 11.18 and Section 11.19
of the Credit Agreement are hereby incorporated herein by reference, mutatis
mutandis, as if fully set out in this Agreement and each reference in any such
Section of the Credit Agreement to the “Agreement”, “herein”, “hereunder” and
like terms shall be deemed to refer to this Agreement, provided, however, that
notwithstanding anything in any Financing Document to the contrary, for purposes
of the UCC, the “security intermediary’s jurisdiction” (within the meaning of
Section 8-110(e) of the UCC) with respect to the Collateral Accounts is the
State of New York.

 

7.13 Termination. Upon the Termination Date, this Agreement shall (except as
otherwise expressly set out herein) terminate and be of no further force and
effect; provided, that the obligations of the Borrower pursuant to Sections
6.05(e), (f) and (g), Section 6.06 and Section 7.12 shall survive the
Termination Date.

 

7.14 Reinstatement. This Agreement and the obligations of the Borrower hereunder
shall continue to be effective or be automatically reinstated, as the case may
be, if (and to the extent that) at any time payment and performance of the
Borrower’s obligations hereunder, or any part thereof, is rescinded or reduced
in amount, or must otherwise be restored or returned by any Agent or any other
Secured Party. In the event that any payment or any part thereof is so
rescinded, reduced, restored or returned, such obligations shall be reinstated
on the same terms and conditions applicable thereto prior to the payment of the
rescinded, reduced, restored or returned amount, and shall be deemed reduced
only by such amount paid and not so rescinded, reduced, restored or returned.

 

     - 33 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

7.15 Attorney-In-Fact. For the purposes of allowing the Agents to exercise their
rights and remedies upon the occurrence and continuance of an Event of Default,
the Borrower irrevocably constitutes and appoints each Agent and any officer or
agent thereof, with full power of substitution as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Borrower and in the name of the Borrower or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any appropriate
action and to execute any document or instrument that may be necessary or
desirable to accomplish the purposes of this Agreement. Upon the occurrence and
continuance of an Event of Default, the Administrative Agent shall promptly
inform the Collateral Agent in writing that an Event of Default has occurred and
is continuing and that the Administrative Agent is exercising remedies under
this Section 7.15.

 

[SIGNATURES TO FOLLOW]

 

     - 34 -    COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SABINE PASS LNG, L.P. By:   Sabine Pass LNG – GP, Inc.,     its General Partner
    By:  

/s/ Don A. Turkleson

--------------------------------------------------------------------------------

    Name:   Don A. Turkleson     Title:   Secretary

 

Collateral Agency Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Collateral Agent and Securities
Intermediary By:  

/s/ Deirdra N. Ross

--------------------------------------------------------------------------------

Name:   Deirdra N. Ross Title:   Assistant Vice President

 

Collateral Agency Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as Administrative Agent

By:

 

/s/ Leon Valera

--------------------------------------------------------------------------------

Name:

 

Leon Valera

Title:

 

Director

Address for Notices

1221 Avenue of the Americas

New York, NY 10020

Attn: Robert Preminger

Telephone: 212-278-5703

Fax: 212-278-6136

 

Collateral Agency Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to Agreement

 

ACCOUNT NAMES AND NUMBERS

 

ACCOUNT NAME

--------------------------------------------------------------------------------

   ACCOUNT NO.


--------------------------------------------------------------------------------

(a)

   the Construction Account    10-878957      (i) the Construction Payment
Subaccount    10-878966      (ii) the Punchlist Retention Subaccount   
10-878958

(b)

   the Operating Account    10-878960

(c)

   the Debt Service Reserve Account    10-878962

(d)

   the Debt Service Accrual Account    10-878961

(e)

   the Income Tax Reserve Account    10-878963

(f)

   the Distribution Account    10-878964

(g)

   the Revenue Account    10-878959

(h)

   the Insurance Proceeds Account    10-878965

 

          SCHEDULE I TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE II

to Agreement

 

(Sabine Pass LNG, LP Project)

HSBC Bank USA, National Association as Collateral Agent

SCHEDULE OF FEES (Dated as of November 23, 2004)

 

Acceptance Fee   $10,000    

 

This one-time fee covers the acceptance of our appointment, review and
consideration of all supporting documents, meetings with transaction parties,
consultation with attorney, and establishment of procedures required to perform
the services required by the governing documents.

 

This fee is payable at closing.

 

Annual Administrative Fee   $25,000    

 

This fee covers the ordinary operational responsibilities of HSBC Bank USA,
National Association

 

This fee is payable at closing and annually thereafter.

 

Legal Fee   At cost, not to exceed $10,000     Out of Pocket   At Cost    

 

These are expenses incurred by us on behalf of the Client to effectively service
this account on a day-to-day basis. If required, these include but are not
limited to: accountant and counsel fees, postage, stationery, express mail,
telephone and facsimile charges. These expenses are charged at cost. A detailed
explanation for each item will be included on all billing statements.

 

Bid Conditions

 

The fees set forth above are subject to change as circumstances warrant. The
Collateral Agent reserves the right to amend this Schedule of Fees or withdraw
as the proposed Collateral Agent pending review of the final documents and
agreement with respect to the duties, responsibilities and indemnification of
HSBC Bank USA. Any fees charged for services not specifically set forth in this
schedule will be assessed in amounts commensurate with services rendered. If the
transaction should fail to close, the Collateral Agent reserves the right to
charge its legal counsel fees and any out-of-pocket expenses. Notwithstanding
the foregoing, any changes to the fees set forth on this Schedule II shall be
made with the consent of the Borrower (which consent shall not be unreasonably
withheld).

 

          SCHEDULE II TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

to Agreement

 

[Letterhead of the Company]

 

FORM OF WITHDRAWAL/TRANSFER CERTIFICATE

 

Date of this Withdrawal/Transfer Certificate: [                    ]

Transfer Date: [                    ]

 

HSBC Bank USA, National Association

as Collateral Agent

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

 

Re: Sabine Pass LNG Project

 

Ladies and Gentlemen:

 

1. This Withdrawal/Transfer Certificate is delivered to you pursuant to the
Collateral Agency Agreement dated as of February 25, 2005 (as amended,
supplemented or modified and in effect from time to time, the “Collateral Agency
Agreement”) among HSBC Bank USA, National Association, in its capacity as
collateral agent (together with its successors and permitted assigns in such
capacity, the “Collateral Agent”) and securities intermediary, Société Générale,
in its capacity as administrative agent (the “Administrative Agent”) and Sabine
Pass LNG, L.P. (the “Company”). Reference is also made to Credit Agreement dated
as of February 25, 2005 (as amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”) among the Company, each of the
lenders from time to time party to the Credit Agreement (the “Lenders”), the
Administrative Agent and the Collateral Agent. Capitalized terms used but not
defined herein shall have the respective meanings assigned thereto in the
Collateral Agency Agreement or, if not defined therein, in the Credit Agreement.

 

2. The undersigned has read and is familiar with the provisions of the
Collateral Agency Agreement and the other Financing Documents which are relevant
to the furnishing of this Withdrawal/Transfer Certificate. With respect to the
information in this Withdrawal/Transfer Certificate, the undersigned has made
such examination or investigation as was, in [his] [her] reasonable opinion,
necessary to enable [him] [her] to express an opinion as to the accuracy of such
information.

 

3. This Withdrawal/Transfer Certificate is being provided to you at least five
Business Days prior to the Transfer Date set out above (the “Proposed Transfer
Date”).

 

4. Construction Account; Cash Flow Waterfall

 

  (a)

The Company hereby requests that the amount set forth in column 1 of Annex A-1
be transferred from the Construction Account to the applicable Collateral
Account or Person set forth on column 2 of Annex A-1 on the Proposed Transfer
Date (each such transfer, a “Construction Account Monthly Transfer”).

 

          EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

  (b) On each date set forth in column 1 of Annex A-2 hereto (each such date, a
“Construction Secondary Withdrawal/Transfer Date”), the Company hereby requests
that the sum set forth in column 2 of Annex A-2 opposite such Construction
Account Withdrawal/Transfer Date be withdrawn and transferred from the
Collateral Account identified in column 3 to the Collateral Account or Person
set forth on column 4 of Annex A-2 hereto on the applicable Construction
Secondary Withdrawal/Transfer Date (each such requested withdrawal and/or
transfer as described in any row appearing in Annex A-2 hereto, a “Construction
Secondary Withdrawal/Transfer”). Each Construction Secondary Withdrawal/Transfer
marked with an “*” constitutes a Payment Instruction as contemplated under the
Collateral Agency Agreement.

 

  (c) Each Construction Account Monthly Transfer specified in Annex A-1 is to be
applied for the purpose described in column 3 of the row relating to such
Construction Account Monthly Transfer and each Construction Secondary
Withdrawal/Transfer specified in Annex A-2 is to be applied for the purpose
described in column 5 of the row relating to such Construction Secondary
Withdrawal/Transfer.

 

5. Revenue Account; Cash Flow Waterfall

 

  (a) The Company hereby requests that the amount set forth in column 1 of Annex
A-3 be transferred from the Revenue Account to the applicable Collateral Account
or Person set forth on column 2 of Annex A-3 on the Proposed Transfer Date (each
such transfer, a “Revenue Account Monthly Transfer”).

 

  (b) On each date set forth in column 1 of Annex A-4 hereto (each such date, a
“Revenue Account Secondary Withdrawal/Transfer Date”), the Company hereby
requests that the sum set forth in column 2 of Annex A-4 opposite such Revenue
Account Secondary Withdrawal/Transfer Date be withdrawn and transferred from the
Collateral Account identified in column 3 to the Collateral Account or Person
set forth on column 4 of Annex A-4 hereto on the applicable Revenue Account
Withdrawal/Transfer Date (each such requested withdrawal and/or transfer as
described in any row appearing in Annex A-4 hereto, a “Revenue Account Secondary
Withdrawal/Transfer”). Each Revenue Account Secondary Withdrawal/Transfer marked
with an “*” constitutes a Payment Instruction as contemplated under the
Collateral Agency Agreement.

 

  (c) Each Revenue Account Monthly Transfer specified in Annex A-3 is to be
applied for the purpose described in column 3 of the row relating to such
Revenue Account Monthly Transfer and each Revenue Secondary Withdrawal/Transfer
specified in Annex A-4 is to be applied for the purpose described in column 5 of
the row relating to such Revenue Secondary Withdrawal/Transfer.

 

     - 2 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

6. Payment of Project Costs

 

  (a) The amount to be transferred from the Construction Account to the account
of [the EPC Contractor] [or specify other Person or account] on the Proposed
Transfer Date is $[            ], which amount [together with amounts to be
transferred to the Construction Payment Subaccount from the Revenue Account for
the payment of Project Costs on the proposed Withdrawal/Transfer Date]1 is equal
to the Project Costs then due and payable.

 

  [(b) The amount to be transferred from the Revenue Account to the Construction
Payment Subaccount on the Proposed Transfer Date is $[            ], which
amount is equal to the Project Costs that will become due and payable within a
30-day period from the Transfer Date stated above not otherwise funded from the
Construction Account pursuant to paragraph 6(a) above.]2

 

  [(c) The amount to be transferred from the Construction Account to the
Construction Payment Subaccount on the Proposed Transfer Date is
$[            ], which amount is equal to the Project Costs that will become due
[within a 30-day period from the Transfer Date stated above]3 [on or prior to
Final Completion]4.

 

  [(d) The amount to be transferred from the Construction Account to the
Punchlist Retention Subaccount on the Proposed Transfer Date is $[            ],
which amount [together with amounts to be transferred from the Revenue Account
to the Punchlist Retention Subaccount pursuant to paragraph 6(e) below] is equal
to the total cost of the Punchlist items owing to, and as notified by, the EPC
Contractor to the Company pursuant to Section 11.6B of the EPC Contract.]5

 

  [(e) The amount to be transferred from the Revenue Account to the Punchlist
Retention Subaccount on the Proposed Transfer Date is $[            ], which
amount is equal to the difference between the proceeds of the final Loan under
the Credit Agreement and the cost of Punchlist items notified by the EPC
Contractor to the Borrower pursuant to Section 11.6B of the EPC Contract.]6

 

  (f) The amount to be transferred from the Punchlist Retention Subaccount on
the Construction Secondary Withdrawal/Transfer Date is $[            ], which
amount is equal to the cost of punchlist items then due and payable.7

 

--------------------------------------------------------------------------------

1 Insert as applicable.

2 Insert only to the extent that amounts on deposit in Construction Account are
insufficient to cover all Project Costs due and payable on the proposed
Withdrawal/Transfer Date.

3 Insert only with respect to transfers occurring prior to Final Funding Date.

4 Insert only with respect to transfers occurring on or after Final Funding
Date.

5 Insert if applicable.

6 Insert if applicable.

7 Insert if applicable.

 

     - 3 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

7. Payment of Operation and Maintenance Expenses

 

  (a) The amount to be transferred from the Revenue Account to the Operating
Account on the Proposed Transfer Date is $[            ], which amount [together
with amounts to be transferred to the Operating Account from the Construction
Account for the payment of Operation and Maintenance Expenses on the Proposed
Transfer Date]8 is equal to the Operation and Maintenance Expenses then due and
payable or to become due and payable within the next 30 days, net of any surplus
remaining in the Operating Account from prior deposits therein and [without
duplication of any amounts transferred pursuant to paragraph 7(b) below]9.

 

  [(b) The amount to be transferred from the Construction Account to the
Operating Account on the Proposed Transfer Date is $[            ], which amount
is equal to the Operation and Maintenance Expenses then due and payable or to
become due and payable within the next 30 days not otherwise funded from the
Revenue Account pursuant to paragraph 7(a) above and net of any surplus
remaining in the Operating Account from prior deposits therein.]10

 

  (c) The current balance on deposit in the Operating Account is
$[            ].

 

8. Payments of Debt Service.

 

  [(a) The amount to be transferred from the Revenue Account to the Debt Service
Accrual Account on the on the Proposed Transfer Date is $[            ], which
amount is equal to (I) one-sixth (1/6th) of the Debt Service in respect of the
Secured Obligations due on the immediately succeeding Principal Payment Date and
(II) all other regularly scheduled Debt Service due or to become due and payable
in the next succeeding 30-day period.]11

 

  [(b) The amount to be transferred from the Debt Service Accrual Account on the
Proposed Transfer Date is $[            ], which amount is equal to amount due
and payable in respect of the Permitted Swap Agreements.]12

 

  [(c) The amount to be transferred from the Debt Service Accrual Account on the
Proposed Transfer Date is $[            ], which amount is equal to amount due
and payable in respect of all Permitted Indebtedness described in Section
8.16(b) of the Credit Agreement.]13

 

  [(d) The amount to be transferred from the Debt Service Accrual Account on the
Proposed Transfer Date is $[            ], which amount is equal to amount due
and payable in respect of all Permitted Indebtedness other than the Permitted
Indebtedness described in Sections 8.16(a) and 8.16(b) of the Credit
Agreement.]14

 

--------------------------------------------------------------------------------

8 Insert as applicable.

9 Insert as applicable prior to the Term Conversion Date.

10 Insert as applicable.

11 Insert if applicable.

12 Insert if applicable.

13 Insert if applicable.

14 Insert if applicable.

 

     - 4 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

9. Debt Service Reserve Account. The amount to be transferred from the Revenue
Account to the Debt Service Reserve Account on the Proposed Transfer Date is
$[            ], which amount is equal to the excess of (i) the Required Debt
Service Reserve Amount minus amounts then on deposit in the Debt Service Reserve
Account on the Proposed Transfer Date.]15

 

[10. Payment of Income Tax. The amount to be transferred from the Revenue
Account to the Income Tax Reserve Account on the Proposed Withdrawal/Transfer
Date is $[            ], which amount is equal to one third (1/3rd) of the
amount that would be due as a quarterly estimated payment in respect of federal
income tax and state income and franchise tax liability that would have accrued
if the Company were a corporation subject to federal income tax and state income
and franchise tax [plus the amount, if necessary, to take into account an
increase in the estimated federal and state income tax and franchise liability
of the immediately preceding annual tax reporting period] net of any surplus
then on deposit in the Income Tax Reserve Account.]16

 

11. Emergency Capital Expenditures. The amount to be transferred from the
Revenue Account for the payment of Emergency Capital Expenditures on the
[Proposed Transfer Date] [Revenue Account Secondary Withdrawal/Transfer Date] is
$[            ].

 

[12. Permitted Capital Expenditures. The amount to be transferred from the
Revenue Account for the payment of Permitted Capital Expenditures on the
Proposed Withdrawal/Transfer Date is $[            ]. Such Permitted Capital
Expenditures have been incurred prior to the Final Maturity Date and are less
than $5,000,000 for the current fiscal year and less than $15,000,000 in the
aggregate.]17

 

[13. Insurance Proceeds. The amount to be transferred from the Insurance
Proceeds Account to [the Company for the purpose of Restoring the Affected
Property] [the Debt Service Accrual Account for prepayment of the Loans] [the
Company to use in its sole discretion] is $[            ]. [The Company and the
Agent and the Administrative Agent have received a certificate of the
Independent Engineer certifying that the failure to Restore the affected
Property could not reasonably be expected to result in a Material Adverse
Effect.]18]19

 

--------------------------------------------------------------------------------

15 Insert if applicable.

16 Insert if applicable.

17 Insert if applicable.

18 Insert if applicable.

19 Insert if applicable.

 

     - 5 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

[14. Distributions.

 

  (a) The amount to be transferred from the Revenue Account to the Distribution
Account on the Proposed Transfer Date is $[            ], which amount is equal
to the full remaining amount on deposit in the Revenue Account.]20

 

  (b) The amount to be transferred from the Distribution Account to the Company
on the Revenue Secondary Withdrawal/Transfer Date (which date is also a
Quarterly Date) is $[            ]. Such distribution is a [Permitted
Distribution pursuant to Section 8.12 of the Credit Agreement] [distribution for
the purposes of funding Permitted Capital Expenditures of the type referred to
in paragraph (c) in the definition thereof].

 

  [(c) The amount to be transferred from the Distribution Account to the Company
with respect to Capacity Reservation Fees is $[            ].]21

 

15. Certifications. THE UNDERSIGNED, ON BEHALF OF THE COMPANY, HEREBY CERTIFIES
FOR THE BENEFIT OF EACH SECURED PARTY THAT, as of the date hereof:

 

  (a) the Company is entitled, pursuant to the terms of Articles III and IV of
the Collateral Agency Agreement and [insert relevant sections of other
applicable Financing Documents], to request each Construction Account Monthly
Transfer, Revenue Account Monthly Transfer, Construction Secondary
Withdrawal/Transfer and Revenue Secondary Withdrawal/Transfer in the manner, in
the amount and at the times set out in this Withdrawal/Transfer Certificate;

 

  (b) the Company certifies that each withdrawal and transfer requested herein
is for an amount required for, and shall solely be used for, the purpose set
forth herein and in the Annexes attached hereto in accordance with the
Collateral Agency Agreement and the other Financing Documents;

 

  (c) the Company is in compliance with the procedures, conditions and
requirements set out in the Collateral Agency Agreement and all other applicable
Financing Documents in connection with each Construction Account Waterfall
Transfer, Revenue Account Waterfall Transfer, Construction Account
Withdrawal/Transfer and Revenue Account Withdrawal/Transfer requested herein;

 

  (d) except to the extent previously disclosed by the Company to the Collateral
Agent in writing, no Trigger Event has occurred and is continuing; and

 

  (e) attached hereto are all other documents and instruments which are required
to be annexed hereto pursuant to the Collateral Agency Agreement and any other
Financing Document, if any, in connection with the Construction Account
Withdrawal/Transfers and Revenue Account Withdrawal/Transfers requested
herein.22

 

--------------------------------------------------------------------------------

20 Insert if applicable.

21 Insert if applicable.

22 This may include a Distribution Certificate.

 

     - 6 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Each of the foregoing certifications shall be deemed to be repeated on each
Construction Account Monthly Transfer Date, Construction Secondary
Withdrawal/Transfer Date, Revenue Account Monthly Transfer Date and Revenue
Secondary Withdrawal/Transfer Date to which this Withdrawal/Transfer Certificate
relates.

 

     - 7 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Withdrawal/Transfer
Certificate on this [    ] day of [            ], [            ].

 

By:

 

Sabine Pass LNG – GP, Inc.,

   

its General Partner

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

     - 8 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Annex A-1 to Withdrawal/Transfer Certificate

 

Withdrawals from the Construction Account

 

Amount to be

withdrawn/transferred

--------------------------------------------------------------------------------

  

Collateral Account or Person to be Transferred to

--------------------------------------------------------------------------------

   Purpose


--------------------------------------------------------------------------------

     [EPC Contractor] [or specify other Person or account]          
Construction Payment Subaccount           [Punchlist Retention SubAccount]     
     Revenue Account           [Operating Account]           [Debt Service
Reserve Account]     

 

     - 9 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Annex A-2 to Withdrawal/Transfer Certificate

 

Withdrawals from Collateral Accounts

 

Withdrawal/Transfer Date    

--------------------------------------------------------------------------------

  

Amount to be

withdrawn/transferred

--------------------------------------------------------------------------------

  

Collateral Accounts

--------------------------------------------------------------------------------

  

Recipient

--------------------------------------------------------------------------------

  

Purpose

--------------------------------------------------------------------------------

 

Entries marked with a “*” constitute irrevocable Payment Instructions.

 

     - 10 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Annex A-3 to Withdrawal/Transfer Certificate

 

Withdrawals from the Revenue Account

 

Collateral Amount to be
withdrawn/transferred

--------------------------------------------------------------------------------

  

Collateral Account or Person to be Transferred to

--------------------------------------------------------------------------------

   Purpose


--------------------------------------------------------------------------------

     [Construction Payment Subaccount]           [Punchlist Retention
Subaccount]           Revenue Account           Operating Account           Debt
Service Accrual Account           [Debt Service Reserve Account]          
Income Tax Reserve Account           [Distribution Account]     

 

     - 11 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Annex A-4 to Withdrawal/Transfer Certificate

 

Withdrawals from Collateral Accounts

 

Withdrawal/Transfer Date    

--------------------------------------------------------------------------------

  

Amount to be

withdrawn/transferred

--------------------------------------------------------------------------------

  

Collateral Accounts

--------------------------------------------------------------------------------

  

Recipient

--------------------------------------------------------------------------------

  

Purpose

--------------------------------------------------------------------------------

 

Entries marked with a “*” constitute irrevocable Payment Instructions.

 

     - 12 -    EXHIBIT A TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

to Agreement

 

FORM OF DISTRIBUTION CERTIFICATE

 

[Pursuant to Section 4.07 of the Collateral Agency Agreement]

 

Date of this Distribution

Certificate:                     

 

[Transfer Date/Disbursement

Date                     ]

 

HSBC Bank USA, National Association

as Collateral Agent

452 Fifth Avenue

New York, NY 10018

Attn: Corporate Trust

 

Ladies and Gentlemen:

 

This Distribution Certificate is delivered to you pursuant to Section 4.07 of
the Collateral Agency Agreement (as amended, supplemented or modified and in
effect from time to time, the “Collateral Agency Agreement”) dated as of
February 25, 2005 among HSBC Bank USA, National Association, in its capacity as
collateral agent (together with its successors and permitted assigns in such
capacity, the “Collateral Agent”) and securities intermediary, Société Générale,
in its capacity as administrative agent (the “Administrative Agent”) and Sabine
Pass LNG, L.P. (the “Company”). Reference is also made to Credit Agreement dated
as of February 25, 2005 (as amended, modified and supplemented and in effect
from time to time, the “Credit Agreement”) among the Company, each of the
lenders from time to time party to the Credit Agreement (the “Lenders”), the
Administrative Agent and the Collateral Agent. Capitalized terms used but not
defined herein shall have the respective meanings assigned thereto in the
Collateral Agency Agreement (or if not defined therein, in the Credit
Agreement)..

 

The undersigned is an Authorized Officer of the Company and has read and is
familiar with the provisions of the Collateral Agency Agreement and the other
Financing Documents that are relevant to the furnishing of this Distribution
Certificate. With respect to the information herein, the undersigned has made
such examination or investigation as was, in the reasonable opinion of the
undersigned, necessary to enable the undersigned to express an opinion as to the
accuracy of such information.

 

The undersigned, on behalf of the Company, hereby certifies for the benefit of
each Secured Party as of the date hereof as to the matters set out in paragraphs
1 through 4 below.

 

1. This Distribution Certificate is being provided to you at least five Business
Days prior to the Disbursement Date set out above (the “Proposed Transfer
Date”).

 

          EXHIBIT B TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

2. Each of the following conditions have been satisfied and the Company has no
reason to believe that any such condition will not be satisfied both immediately
before and immediately after the making of the proposed Restricted Payment(s):

 

  (a) the first Principal Payment Date has occurred or shall be concurrent with
the Proposed Transfer Date;

 

  (b) [no Default or Event of Default has occurred and is continuing or will
occur as a consequence of such Restricted Payment]23;

 

  (c) the Debt Service Reserve Account is fully funded in an amount at least
equal to the Required Debt Service Reserve Amount;

 

  (d) the Debt Service Coverage Ratio for the most recent calendar quarter is
not less than 1.25 to 1.0;

 

  (e) the Company hereby certifies that:

 

  (I) each of the foregoing conditions has been or shall be satisfied as of the
Proposed Transfer Date; and

 

  (II) attached as Annex I are the detailed calculations for computing the Debt
Service Coverage Ratio referred to in clause 2(d) above and such calculations
were prepared in good faith and were based on reasonable assumptions.

 

3. The Company hereby agrees that if any event shall occur on or prior to the
Proposed Transfer Date that shall render the statement certified in paragraph 2
or 4 false or misleading, the Company shall give the Collateral Agent notice of
any such event on the same date as the date on which the Company knows or should
reasonably have known of such event.

 

4. The Company is in compliance with the procedures, conditions and requirements
set out in all the applicable Financing Documents in connection with the
proposed distribution requested herein.

 

--------------------------------------------------------------------------------

23 Note that this certification is the only certification required to be given
by the Company in connection with distributions under Section 4.07(c) of the
Credit Agreement.

 

     - 2 -    EXHIBIT B TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Withdrawal/Transfer
Certificate on this [    ] day of [            ], [            ].

 

By:

 

Sabine Pass LNG – GP, Inc.,

   

its General Partner

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

     - 3 -    EXHIBIT B TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

Annex I

to Distribution Certificate

 

CALCULATION OF DEBT SERVICE COVERAGE RATIOS

 

     - 4 -    EXHIBIT B TO           COLLATERAL AGENCY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

 

[FORM OF SECURED PARTY ADDITION AGREEMENT]

 

Reference is made to (i) that certain Collateral Agency Agreement, dated as of
February 25, 2005 (the “Collateral Agency Agreement”), among HSBC Bank USA,
National Association, in its capacity as Collateral Agent, Société Générale, in
its capacity as Administrative Agent and Sabine Pass LNG, LP, as Borrower and
(ii) that certain Security Agreement, dated as of February 25, 2005, among the
Collateral Agent, the Administrative Agent and the Borrower.

 

The undersigned hereby agrees to be bound by, and to benefit from, the Security
Agreement and the Collateral Agency Agreement as if a party thereof.

 

Date:

  __________                      

[Insert Name of Party to be Added]

       

By:

 

 

--------------------------------------------------------------------------------

       

Name:

           

Title:

   

 

Address for Notes:

 

 

Attention:

 

Tel. No.:

 

Fax No.:

 

          EXHIBIT C TO           COLLATERAL AGENCY AGREEMENT